Exhibit 10.1

 

West Suburban Bancorp, Inc.

Directors and Senior Management Deferred Compensation Plan

 

Effective January 1, 2005,

 

as amended and restated

 

 

December 30, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

Purpose

 

1

ARTICLE 1

Definitions

1

 

 

 

ARTICLE 2

Selection, Enrollment, Eligibility

7

2.1

Selection by Committee

7

2.2

Enrollment Requirements

7

2.3

Eligibility; Commencement of Participation

7

2.4

Termination of Participation and/or Deferrals

8

 

 

 

ARTICLE 3

Deferral Commitments/Set-Aside/Crediting/Taxes

8

3.1

Minimum Deferrals

8

3.2

Maximum Deferral

8

3.3

Election to Defer; Effect of Election Form

9

3.4

Withholding of Annual Deferral Amounts

9

3.5

Annual Set-Aside Amount

9

3.6

Investment of Trust Assets

9

3.7

Vesting

10

3.8

Crediting/Debiting of Account Balances

10

3.9

FICA and Other Taxes

12

 

 

 

ARTICLE 4

Specified Time Distribution; Unforeseeable Financial Emergencies; Early
Withdrawal Election

12

4.1

Specified Time Distribution

12

4.2

Other Benefits Take Precedence Over Specified Date Distribution

12

4.3

Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies

13

 

 

 

ARTICLE 5

Distributions

14

5.1

Benefit Distribution Date

14

5.2

Limited Cashouts

14

5.3

Time of Distribution

14

5.4

Change to Election Forms

15

 

 

 

ARTICLE 6

Retirement Benefit

16

6.1

Retirement Benefit

16

6.2

Payment of Retirement Benefit

16

6.3

Death Prior to Completion of Retirement Benefit

16

 

 

 

ARTICLE 7

Pre-Retirement Survivor Benefit

17

7.1

Pre-Retirement Survivor Benefit

17

 

i

--------------------------------------------------------------------------------


 

7.2

Payment of Pre-Retirement Survivor Benefit

17

 

 

 

ARTICLE 8

Termination Benefit

17

8.1

Termination Benefit

17

8.2

Payment of Termination Benefit

17

 

 

 

ARTICLE 9

Disability Benefit

17

9.1

Disability Benefit

17

9.2

Payment of Disability Benefit

17

 

 

 

ARTICLE 10

Beneficiary Designation

18

10.1

Beneficiary

18

10.2

Beneficiary Designation; Change; Spousal Consent

18

10.3

Acknowledgment

18

10.4

No Beneficiary Designation

18

10.5

Doubt as to Beneficiary

18

10.6

Discharge of Obligations

18

 

 

 

ARTICLE 11

Leave of Absence

19

11.1

Paid Leave of Absence

19

11.2

Unpaid Leave of Absence

19

11.3

Leaves Resulting in Termination of Employment

19

 

 

 

ARTICLE 12

Termination, Amendment or Modification

20

12.1

Termination

20

12.2

Amendment

20

12.3

Effect of Payment

21

 

 

 

ARTICLE 13

Administration

21

13.1

Committee Duties

21

13.2

Administration Upon Change In Control

21

13.3

Agents

22

13.4

Binding Effect of Decisions

22

13.5

Indemnity of Committee

22

13.6

Employer Information

22

 

 

 

ARTICLE 14

Other Benefits and Agreements

22

14.1

Coordination with Other Benefits

22

 

 

 

ARTICLE 15

Claims Procedures

23

15.1

Presentation of Claim

23

15.2

Notification of Decision

23

15.3

Review of a Denied Claim

24

15.4

Decision on Review

24

 

ii

--------------------------------------------------------------------------------


 

15.5

Legal Action

25

 

 

 

ARTICLE 16

Trust

25

16.1

Establishment of the Trust

25

16.2

Interrelationship of the Plan and the Trust

25

16.3

Distributions From the Trust

25

 

 

 

ARTICLE 17

Miscellaneous

25

17.1

Status of Plan

25

17.2

Unsecured General Creditor

25

17.3

Employer’s Liability

26

17.4

Nonassignability

26

17.5

Not a Contract of Employment

26

17.6

Furnishing Information

26

17.7

Terms

26

17.8

Captions

26

17.9

Governing Law

26

17.10

Notice

27

17.11

Successors

27

17.12

Spouse’s Interest

27

17.13

Validity

27

17.14

Incompetent

27

17.15

Court Order

27

17.16

Distribution in the Event of Income Inclusion under Section 409A

28

17.17

Deduction Limitation on Benefit Payments

28

17.18

Insurance

28

17.19

Legal Fees To Enforce Rights After Change in Control

29

 

iii

--------------------------------------------------------------------------------


 

WEST SUBURBAN BANCORP, INC.

DIRECTORS AND SENIOR MANAGEMENT

DEFERRED COMPENSATION PLAN

Effective January 1, 2005

as amended and restated

December 30, 2008

 

Purpose

 

The purpose of this Plan is to provide specified benefits to a select group of
management or highly compensated Employees and Directors who contribute
materially to the continued growth, development and future business success of
West Suburban Bancorp, Inc., an Illinois corporation, and its subsidiaries, if
any, that sponsor this Plan.  This Plan shall be unfunded for tax purposes and
for purposes of Title I of ERISA.  This Plan is intended to be a non-qualified
deferred compensation plan subject to Section 409A.  Participants were permitted
to commence deferrals into the Plan effective January 1, 2005.  The Company also
maintains the West Suburban Bancorp, Inc. Directors and Senior Management
Deferred Compensation Plan under which all amounts deferred on or before
December 31, 2004 are held.

 

This Plan was originally adopted effective January 1, 2005 and is hereby amended
and restated in its entirety December 30, 2008.  This Plan is intended to comply
with Section 409A in its entirety and has at all times since January 1, 2005
been operated in good faith compliance with Section 409A.  This Plan shall apply
only with respect to amounts deferred or vested on or after January 1, 2005.

 


ARTICLE 1
DEFINITIONS


 

For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

 

1.1           “Account Balance” shall mean, with respect to a Participant, a
credit on the records of the Employer equal to the sum of (i) the Deferral
Account balance, and (ii) the Set-Aside Account balance.  The Account Balance,
and each other specified account balance, shall be a bookkeeping entry only and
shall be utilized solely as a device for the measurement and determination of
the amounts to be paid to a Participant, or his or her designated Beneficiary,
pursuant to this Plan.

 

1.2           “Annual Bonus” shall mean any compensation, in addition to Base
Annual Salary relating to services performed during any calendar year, whether
or not paid in such calendar year or included on the Federal Income Tax Form W-2
for such calendar year, payable to a Participant as an Employee under any
Employer’s annual bonus and cash incentive plans.

 

--------------------------------------------------------------------------------


 

1.3           “Annual Deferral Amount” shall mean that portion of a
Participant’s Base Annual Salary, Annual Bonus and Director’s Fees that a
Participant elects to have and is deferred in accordance with ARTICLE 3 for any
one Plan Year.  In the event of a Participant’s Retirement, Disability, death or
a Termination of Employment prior to the end of a Plan Year, such year’s Annual
Deferral Amount shall be the actual amount withheld prior to such event.

 

1.4           “Annual Installment Method” shall be an annual installment payment
over the number of years selected by the Participant in accordance with this
Plan, calculated as follows: the Account Balance of the Participant shall be
calculated as of the close of business on the last business day of the Plan
Year.  The annual installment shall be calculated by multiplying this balance by
a fraction, the numerator of which is one and the denominator of which is the
remaining number of annual payments due the Participant.  By way of example, if
the Participant elects a ten (10) year Annual Installment Method, the first
payment shall be 1/10 of the Account Balance, calculated as described in this
definition.  The following year, the payment shall be 1/9 of the Account
Balance, calculated as described in this definition.  Each annual installment
shall be paid no later than sixty (60) days after the last business day of the
applicable Plan Year.

 

1.5           “Annual Set-Aside Amount” shall mean, for any one Plan Year, the
amount determined in accordance with Section 3.5.

 

1.6           “Base Annual Salary” shall mean the annual cash compensation
relating to services performed during any calendar year, whether or not paid in
such calendar year or included on the Federal Income Tax Form W-2 for such
calendar year, excluding Annual Set-Aside Amounts, bonuses, commissions,
overtime, fringe benefits, stock options, relocation expenses, incentive
payments, non-monetary awards, director’s fees and other fees, and automobile
and other allowances paid to a Participant for employment services rendered
(whether or not such allowances are included in the Employee’s gross income).
Base Annual Salary shall be calculated before reduction for compensation
voluntarily deferred or contributed by the Participant pursuant to all qualified
or non-qualified plans of any Employer and shall be calculated to include
amounts not otherwise included in the Participant’s gross income under Code
Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by any
Employer; provided, however, that all such amounts will be included in
compensation only to the extent that had there been no such plan, the amount
would have been payable in cash to the Employee.

 

1.7           “Beneficiary” shall mean one or more persons, trusts, estates or
other entities, designated in accordance with ARTICLE 10, that are entitled to
receive benefits under this Plan upon the death of a Participant.

 

1.8           “Beneficiary Designation Form” shall mean the form established
from time to time by the Committee that a Participant completes, signs and
returns to the Committee to designate one or more Beneficiaries.

 

2

--------------------------------------------------------------------------------


 

1.9           “Benefit Distribution Date” shall have the meaning set forth in
Section 5.1.

 

1.10         “Board” shall mean the board of directors of the Company.

 

1.11         “Change in Control” shall mean the first to occur of any of the
following events:

 

(A)            THE CONSUMMATION OF THE ACQUISITION BY ANY PERSON (AS SUCH TERM
IS DEFINED IN SECTION 13(D) OR 14(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED (THE “1934 ACT”)) OF BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF
RULE 13D-3 PROMULGATED UNDER THE 1934 ACT) OF FIFTY PERCENT (50%) OR MORE OF THE
COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES OF THE COMPANY;
OR

 

(B)           THE INDIVIDUALS WHO, AS OF THE DATE HEREOF, ARE MEMBERS OF THE
BOARD OF THE COMPANY CEASE FOR ANY REASON TO CONSTITUTE A MAJORITY OF THE BOARD,
UNLESS THE ELECTION, OR NOMINATION FOR ELECTION BY THE SHAREHOLDERS, OF ANY NEW
DIRECTOR WAS APPROVED BY A VOTE OF A MAJORITY OF THE BOARD, AND SUCH NEW
DIRECTOR SHALL, FOR PURPOSES OF THIS AGREEMENT, BE CONSIDERED AS A MEMBER OF THE
BOARD; OR

 

(C)            CONSUMMATION BY THE COMPANY OF:  (1) A MERGER OR CONSOLIDATION IF
THE SHAREHOLDERS IMMEDIATELY BEFORE SUCH MERGER OR CONSOLIDATION DO NOT, AS A
RESULT OF SUCH MERGER OR CONSOLIDATION, OWN, DIRECTLY OR INDIRECTLY, MORE THAN
FIFTY PERCENT (50%) OF THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING
SECURITIES OF THE ENTITY RESULTING FROM SUCH MERGER OR CONSOLIDATION IN
SUBSTANTIALLY THE SAME PROPORTION AS THEIR OWNERSHIP OF THE COMBINED VOTING
POWER OF THE VOTING SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY BEFORE
SUCH MERGER OR CONSOLIDATION; OR (2) A COMPLETE LIQUIDATION OR DISSOLUTION OR AN
AGREEMENT FOR THE SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF THE COMPANY.

 


NOTWITHSTANDING THE FOREGOING, A CHANGE IN CONTROL SHALL NOT BE DEEMED TO OCCUR
SOLELY BECAUSE FIFTY PERCENT (50%) OR MORE OF THE COMBINED VOTING POWER OF THE
THEN OUTSTANDING SECURITIES OF THE COMPANY IS ACQUIRED BY:  (1) A TRUSTEE OR
OTHER FIDUCIARY HOLDING SECURITIES UNDER ONE OR MORE EMPLOYEE BENEFIT PLANS
MAINTAINED FOR EMPLOYEES OF THE COMPANY OR AN EMPLOYER; OR (2) ANY CORPORATION
WHICH, IMMEDIATELY PRIOR TO SUCH ACQUISITION, IS OWNED DIRECTLY OR INDIRECTLY BY
THE SHAREHOLDERS IN THE SAME PROPORTION AS THEIR OWNERSHIP OF STOCK OF THE
COMPANY IMMEDIATELY PRIOR TO SUCH ACQUISITION.


 

1.12         “Claimant” shall have the meaning set forth in Section 15.1.

 

1.13         “Code” shall mean the Internal Revenue Code of 1986, as it may be
amended from time to time.

 

1.14         “Committee” shall mean the committee described in ARTICLE 13.

 

3

--------------------------------------------------------------------------------


 

1.15         “Company” shall mean West Suburban Bancorp, Inc., an Illinois
corporation, and any successor to all or substantially all of the Company’s
assets or business.

 

1.16         “Deferral Account” shall mean (i) the sum of all of a Participant’s
Annual Deferral Amounts, plus (ii) amounts credited in accordance with all the
applicable crediting and debiting provisions of this Plan that relate to the
Participant’s Deferral Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to his
or her Deferral Account.

 

1.17         “Deferred Compensation and Split-Dollar Insurance Agreement” shall
mean the Deferred Compensation and Split-Dollar Insurance Agreement previously
executed by the Participant and the Employer which set forth the amount of
compensation the Employer “set-aside” on that Participant’s behalf each year.

 

1.18         “Director” shall mean any member of the board of directors of any
Employer.

 

1.19         “Director’s Fees” shall mean the annual fees paid by any Employer,
including retainer fees and meetings fees, as compensation for serving on the
board of directors.

 

1.20         “Disability” shall mean that (i) the Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (ii) the Participant is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering employees of the Company
or an Employer.

 

1.21         “Disability Benefit” shall mean the benefit set forth in ARTICLE 9.

 

1.22         “Election Form” shall mean the form established from time to time
by the Committee that a Participant completes, signs and returns to the
Committee to make an election under the Plan.

 

1.23         “Employee” shall mean a person who is an employee of any Employer.

 

1.24         “Employer(s)” shall mean the Company and/or any of its subsidiaries
(now in existence or hereafter formed or acquired) that have been selected by
the Board to participate in the Plan and have adopted the Plan as a sponsor.

 

1.25         “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as it may be amended from time to time.

 

1.26         “First Plan Year” shall mean the period beginning January 1, 2005
and ending December 31, 2005.

 

4

--------------------------------------------------------------------------------


 

1.27         “Measurement Funds” shall mean the hypothetical investment fund or
benchmark made available to Participants by the Committee for the purpose of
valuing amounts contributed to the Plan.

 

1.28         “Participant” shall mean any Employee or Director (i) who is
selected to participate in the Plan, (ii) who elects to participate in the Plan,
(iii) who signs a Participation Agreement, an Election Form and a Beneficiary
Designation Form, (iv) whose signed Participation Agreement, Election Form and
Beneficiary Designation Form are accepted by the Committee, (v) who commences
participation in the Plan, and (vi) whose Participation Agreement has not
terminated.  A spouse or former spouse of a Participant shall not be treated as
a Participant in the Plan or have an account balance under the Plan, even if he
or she has an interest in the Participant’s benefits under the Plan as a result
of applicable law or property settlements resulting from legal separation or
divorce.

 

1.29         “Participation Agreement” shall mean a written agreement, as may be
amended from time to time, which is entered into by and between an Employer and
a Participant with respect to this Plan.  Each Participation Agreement executed
by a Participant and the Participant’s Employer shall provide for the entire
benefit to which such Participant is entitled under the Plan.  Should there be
more than one Participation Agreement, the Participation Agreement bearing the
latest date of acceptance by the Employer shall supersede all previous
Participation Agreements in their entirety and shall govern such entitlement. 
The terms of any Participation Agreement may be different for any Participant,
and any Participation Agreement may provide additional benefits not set forth in
the Plan or limit the benefits otherwise provided under the Plan; provided,
however, that any such additional benefits or benefit limitations must be agreed
to by both the Employer and the Participant.

 

1.30         “Plan” shall mean the Company’s Directors and Senior Management
Deferred Compensation Plan, which shall be evidenced by this instrument and by
each Participation Agreement, as they may be amended from time to time.

 

1.31         “Plan Year” shall, except for the First Plan Year, mean a period
beginning on January 1 of each calendar year and continuing through December 31
of such calendar year.

 

1.32         “Pre-Retirement Survivor Benefit” shall mean the benefit set forth
in ARTICLE 7.

 

1.33         “Retirement,” “Retire(s)” or “Retired” shall mean, with respect to
an Employee, Termination of Employment from all Employers on or after the
earlier of the attainment of age fifty (50); and shall mean with respect to a
Director who is not an Employee, severance of his or her directorships with all
Employers on or after the later of (a) the attainment of age seventy (70), or
(b) in the sole discretion of the Committee, an age later than age seventy
(70).  If a Participant is both an Employee and a Director, Retirement shall
occur on the later of the date he or she Retires as an Employee or a Director. 
Retirement, for purposes of the Plan, shall mean a “separation from service” as
determined under Treas. Reg. Section 1.409A-1(h).

 

5

--------------------------------------------------------------------------------


 

1.34         “Retirement Benefit” shall mean the benefit set forth in ARTICLE 6.

 

1.35         “Section 409A” shall mean Code Section 409A, related U.S. Treasury
Department regulations and guidance promulgated thereunder, including such
regulations and guidance promulgated after the effective date of the Plan, as
deemed appropriate by the Committee.

 

1.36         “Set-Aside Account” shall mean (i) the sum of the Participant’s
Annual Set-Aside Amounts, plus (ii) amounts credited or debited in accordance
with all the applicable crediting and debiting provisions of this Plan that
relate to the Participant’s Set-Aside Account, less (iii) all distributions made
to the Participant or his or her Beneficiary pursuant to this Plan that relate
to the Participant’s Set-Aside Account.

 

1.37         “Specified Employee” shall mean, in the event the Company becomes
publicly traded, any Participant who is a “key employee” (as defined in Code
Section 416(i) without regard to paragraph (5) thereof), as determined by the
Committee based upon the twelve (12)-month period ending on each
December 31st (such 12-month period is referred to below as the “identification
period”).  All Participants who are determined to be key employees under Code
Section 416(i) (without regard to paragraph (5) thereof) during the
identification period shall be treated as Specified Employees for purposes of
the Plan during the twelve (12)-month period that begins on the April 1
following the close of such identification period.  For purposes of determining
whether an individual is a key employee under Code Section 416(i),
“compensation” shall mean such individual’s W-2 compensation as reported by the
Company or any Employer for a particular calendar year.

 

1.38         “Specified Time Distribution” shall mean the distribution set forth
in Section 4.1.

 

1.39         “Termination Benefit” shall mean the benefit set forth in ARTICLE
8.

 

1.40         “Termination of Employment” shall mean the severing of the
Participant’s employment with all Employers, or service as a Director of all
Employers, voluntarily or involuntarily, for any reason other than Retirement,
Disability, death or an authorized leave of absence; provided such severing of
employment constitutes a “separation from service” as defined in Treas. Reg.
Section 1.409A-1(h).  If a Participant is both an Employee and a Director, a
Termination of Employment shall on the later of the date he or she terminates
his or her employment with an Employer as an Employee or service as a Director
of all Employers.

 

1.41         “Trust” shall mean one or more trusts that may be established by
the Company, in its sole discretion.

 

1.42         “Unforeseeable Financial Emergency” shall mean a severe financial
hardship of the Participant resulting from (i) an illness or accident of the
Participant, the Participant’s spouse, the Participant’s Beneficiary or the
Participant’s dependent (as defined in Code Section 152, without regard to
paragraphs (b)(1), (b)(2) and (d)(1)(B) thereof), (ii) loss of

 

6

--------------------------------------------------------------------------------


 

the Participant’s property due to casualty, or (iii) other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant.

 


ARTICLE 2
SELECTION, ENROLLMENT, ELIGIBILITY


 


2.1           SELECTION BY COMMITTEE.  PARTICIPATION IN THE PLAN SHALL BE
LIMITED TO A SELECT GROUP OF MANAGEMENT AND HIGHLY COMPENSATED EMPLOYEES AND
DIRECTORS OF THE EMPLOYERS, AS DETERMINED BY THE COMMITTEE IN ITS SOLE
DISCRETION.  FROM THAT GROUP, THE COMMITTEE SHALL SELECT, IN ITS SOLE
DISCRETION, EMPLOYEES AND DIRECTORS TO PARTICIPATE IN THE PLAN.


 


2.2           ENROLLMENT REQUIREMENTS.


 


(A)           AS A CONDITION TO PARTICIPATION, EACH SELECTED EMPLOYEE OR
DIRECTOR WHO IS ELIGIBLE TO PARTICIPATE IN THE PLAN EFFECTIVE AS OF THE FIRST
DAY OF A PLAN YEAR, SHALL COMPLETE, EXECUTE AND RETURN TO THE COMMITTEE A
PARTICIPATION AGREEMENT, AN ELECTION FORM AND A BENEFICIARY DESIGNATION FORM,
ALL PRIOR TO THE FIRST DAY OF SUCH PLAN YEAR, OR SUCH EARLIER DEADLINE AS MAY BE
ESTABLISHED BY THE COMMITTEE IN ITS SOLE DISCRETION.  IN ADDITION, THE COMMITTEE
SHALL ESTABLISH FROM TIME TO TIME SUCH OTHER ENROLLMENT REQUIREMENTS AS IT
DETERMINES IN ITS SOLE DISCRETION ARE NECESSARY.


 


(B)           A SELECTED EMPLOYEE OR DIRECTOR WHO FIRST BECOMES ELIGIBLE TO
PARTICIPATE IN THIS PLAN AFTER THE FIRST DAY OF A PLAN YEAR, AND WHO IS NOT
OTHERWISE PROHIBITED FROM MAKING AN ELECTION UNDER THIS SUBSECTION (B) BY
OPERATION OF THE PLAN AGGREGATION RULES OF SECTION 409A, MUST COMPLETE, EXECUTE
AND RETURN TO THE COMMITTEE, AS THE COMMITTEE MAY DEEM NECESSARY IN ITS SOLE
DISCRETION, A PARTICIPATION AGREEMENT, AN ELECTION FORM AND A BENEFICIARY
DESIGNATION FORM WITHIN THIRTY (30) DAYS AFTER HE OR SHE FIRST BECOMES ELIGIBLE
TO PARTICIPATE IN THE PLAN, OR WITHIN SUCH OTHER EARLIER DEADLINE AS MAY BE
ESTABLISHED BY THE COMMITTEE, IN ITS SOLE DISCRETION, IN ORDER TO PARTICIPATE
FOR THAT PLAN YEAR.  IN SUCH EVENT, SUCH PERSON’S PARTICIPATION IN THIS PLAN
SHALL NOT COMMENCE EARLIER THAN THE DATE DETERMINED BY THE COMMITTEE PURSUANT TO
SECTION 2.3 AND SUCH PERSON SHALL NOT BE PERMITTED TO DEFER UNDER THIS PLAN ANY
PORTION OF HIS OR HER BASE ANNUAL SALARY, ANNUAL BONUS OR DIRECTOR’S FEES THAT
ARE PAID WITH RESPECT TO SERVICES PERFORMED PRIOR TO HIS OR HER PARTICIPATION
COMMENCEMENT DATE, EXCEPT TO THE EXTENT PERMISSIBLE UNDER SECTION 409A.


 


2.3           ELIGIBILITY; COMMENCEMENT OF PARTICIPATION.  PROVIDED AN EMPLOYEE
OR DIRECTOR SELECTED TO PARTICIPATE IN THE PLAN HAS MET ALL ENROLLMENT
REQUIREMENTS SET FORTH IN THIS PLAN AND REQUIRED BY THE COMMITTEE, INCLUDING
RETURNING ALL REQUIRED DOCUMENTS TO THE COMMITTEE WITHIN THE SPECIFIED TIME
PERIOD, THAT EMPLOYEE OR DIRECTOR SHALL COMMENCE PARTICIPATION IN THE PLAN ON
THE FIRST DAY OF THE MONTH FOLLOWING THE MONTH IN WHICH THE EMPLOYEE OR DIRECTOR
COMPLETES ALL ENROLLMENT REQUIREMENTS.  IF AN EMPLOYEE OR A

 

7

--------------------------------------------------------------------------------


 


DIRECTOR FAILS TO MEET ALL SUCH REQUIREMENTS WITHIN THE PERIOD REQUIRED, IN
ACCORDANCE WITH SECTION 2.2, THAT EMPLOYEE OR DIRECTOR SHALL NOT BE ELIGIBLE TO
PARTICIPATE IN THE PLAN UNTIL THE FIRST DAY OF THE PLAN YEAR FOLLOWING THE
DELIVERY TO AND ACCEPTANCE BY THE COMMITTEE OF THE REQUIRED DOCUMENTS.


 


2.4           TERMINATION OF PARTICIPATION AND/OR DEFERRALS.  IF THE COMMITTEE
DETERMINES IN GOOD FAITH THAT A PARTICIPANT NO LONGER QUALIFIES AS A MEMBER OF A
SELECT GROUP OF MANAGEMENT OR HIGHLY COMPENSATED EMPLOYEES, AS MEMBERSHIP IN
SUCH GROUP IS DETERMINED IN ACCORDANCE WITH SECTIONS 201(2), 301(A)(3) AND
401(A)(1) OF ERISA, TO THE EXTENT PERMITTED BY SECTION 409A, THE COMMITTEE SHALL
HAVE THE RIGHT, IN ITS SOLE DISCRETION, TO (I) TERMINATE ANY DEFERRAL ELECTION
THE PARTICIPANT HAS MADE FOR THE REMAINDER OF THE PLAN YEAR IN WHICH THE
PARTICIPANT’S MEMBERSHIP STATUS CHANGES, (II) PREVENT THE PARTICIPANT FROM
MAKING FUTURE DEFERRAL ELECTIONS AND/OR (III) TAKE ANY OTHER ACTION PERMITTED OR
REQUIRED PURSUANT TO SECTION 409A AS AND WHEN THE COMMITTEE DEEMS APPROPRIATE OR
NECESSARY.  NOTWITHSTANDING THE FOREGOING, IN THE EVENT OF A TERMINATION OF THE
PLAN IN ACCORDANCE WITH SECTION 12.1, THE TERMINATION OF THE AFFECTED
PARTICIPANT’S ELIGIBILITY FOR PARTICIPATION IN THE PLAN SHALL NOT BE GOVERNED BY
THIS SECTION 2.4, BUT RATHER SHALL BE GOVERNED BY ARTICLE 12.  IN THE EVENT THAT
A PARTICIPANT IS NO LONGER ELIGIBLE TO DEFER COMPENSATION UNDER THIS PLAN, THE
PARTICIPANT’S ACCOUNT BALANCE SHALL CONTINUE TO BE GOVERNED BY THE TERMS OF THIS
PLAN UNTIL SUCH TIME AS THE PARTICIPANT’S ACCOUNT BALANCE IS PAID IN ACCORDANCE
WITH THE TERMS OF THIS PLAN.


 


ARTICLE 3
DEFERRAL COMMITMENTS/SET-ASIDE/CREDITING/TAXES


 


3.1           MINIMUM DEFERRALS.  FOR EACH PLAN YEAR, A PARTICIPANT MAY ELECT TO
DEFER, AS HIS OR HER ANNUAL DEFERRAL AMOUNT, BASE ANNUAL SALARY, ANNUAL BONUS
AND/OR DIRECTOR’S FEES IN AN AGGREGATE MINIMUM AMOUNT OF $3,000.  IF AN ELECTION
IS MADE FOR LESS THAN $3,000, THE AMOUNT DEFERRED SHALL BE ZERO.


 


3.2           MAXIMUM DEFERRAL.


 


(A)           BASE ANNUAL SALARY, ANNUAL BONUS AND DIRECTOR’S FEES.  FOR EACH
PLAN YEAR, A PARTICIPANT MAY ELECT TO DEFER, AS HIS OR HER ANNUAL DEFERRAL
AMOUNT, BASE ANNUAL SALARY, ANNUAL BONUS AND/OR DIRECTOR’S FEES UP TO THE
FOLLOWING MAXIMUM PERCENTAGES FOR EACH DEFERRAL ELECTED:

 

Deferral

 

Maximum Amount

 

Base Annual Salary

 

80

%

Annual Bonus

 

80

%

Director’s Fees

 

100

%

 

Notwithstanding the foregoing, if a Participant first becomes a Participant
after the first day of a Plan Year, or in the case of the first Plan Year of the
Plan itself, the maximum Annual Deferral Amount, with respect to Base Annual
Salary,

 

8

--------------------------------------------------------------------------------


 

Annual Bonus and Directors Fees shall be limited to the amount of compensation
not yet earned by the Participant as of the date the Participant submits a
Participation Agreement and Election Form to the Committee for acceptance.

 


3.3           ELECTION TO DEFER; EFFECT OF ELECTION FORM.


 


(A)           FIRST PLAN YEAR.  IN CONNECTION WITH A PARTICIPANT’S COMMENCEMENT
OF PARTICIPATION IN THE PLAN, THE PARTICIPANT SHALL MAKE AN IRREVOCABLE DEFERRAL
ELECTION FOR THE PLAN YEAR IN WHICH THE PARTICIPANT COMMENCES PARTICIPATION IN
THE PLAN, ALONG WITH SUCH OTHER ELECTIONS AS THE COMMITTEE DEEMS NECESSARY OR
DESIRABLE UNDER THE PLAN.  FOR THESE ELECTIONS TO BE VALID, THE ELECTION
FORM MUST BE COMPLETED AND SIGNED BY THE PARTICIPANT, TIMELY DELIVERED TO THE
COMMITTEE (IN ACCORDANCE WITH SECTION 2.2) AND ACCEPTED BY THE COMMITTEE.


 


(B)           SUBSEQUENT PLAN YEARS.  FOR EACH SUCCEEDING PLAN YEAR, AN
IRREVOCABLE DEFERRAL ELECTION FOR THAT PLAN YEAR, AND SUCH OTHER ELECTIONS AS
THE COMMITTEE DEEMS NECESSARY OR DESIRABLE UNDER THE PLAN, SHALL BE MADE BY
TIMELY DELIVERING TO THE COMMITTEE, IN ACCORDANCE WITH ITS RULES AND PROCEDURES,
BEFORE THE END OF THE PLAN YEAR PRECEDING THE PLAN YEAR FOR WHICH THE ELECTION
IS MADE, A NEW ELECTION FORM. IF NO SUCH ELECTION FORM IS TIMELY DELIVERED FOR A
PLAN YEAR, THE ANNUAL DEFERRAL AMOUNT SHALL BE THE SAME AS THAT ELECTED FOR THE
PRECEDING PLAN YEAR.


 


3.4           WITHHOLDING OF ANNUAL DEFERRAL AMOUNTS.  FOR EACH PLAN YEAR, THE
BASE ANNUAL SALARY PORTION OF THE ANNUAL DEFERRAL AMOUNT SHALL BE WITHHELD FROM
EACH REGULARLY SCHEDULED BASE ANNUAL SALARY PAYROLL IN EQUAL AMOUNTS, AS
ADJUSTED FROM TIME TO TIME FOR INCREASES AND DECREASES IN BASE ANNUAL SALARY. 
THE ANNUAL BONUS AND/OR DIRECTOR’S FEES PORTION OF THE ANNUAL DEFERRAL AMOUNT
SHALL BE WITHHELD AT THE TIME THE ANNUAL BONUS OR DIRECTOR’S FEES ARE OR
OTHERWISE WOULD BE PAID TO THE PARTICIPANT, WHETHER OR NOT THIS OCCURS DURING
THE PLAN YEAR ITSELF.


 


3.5           ANNUAL SET-ASIDE AMOUNT.  THE EMPLOYER MAY, IN ITS SOLE
DISCRETION, CREDIT A “SET-ASIDE” AMOUNT TO A PARTICIPANT’S SET-ASIDE ACCOUNT
UNDER THIS PLAN EACH MONTH, WHICH AMOUNTS SHALL BE FOR THAT PARTICIPANT THE
ANNUAL SET-ASIDE AMOUNT FOR THAT PLAN YEAR; PROVIDED, HOWEVER, THAT IF A
PARTICIPANT HAS ENTERED INTO AN EMPLOYMENT AGREEMENT WITH THE EMPLOYER AND THAT
AGREEMENT REQUIRES THE EMPLOYER TO CREDIT A PARTICULAR “SET-ASIDE” AMOUNT ON
BEHALF OF THAT PARTICIPANT, THE EMPLOYER MUST CREDIT SUCH AMOUNT TO THE
PARTICIPANT’S SET-ASIDE ACCOUNT UNDER THIS PLAN.  THE AMOUNT SO CREDITED TO A
PARTICIPANT MAY BE SMALLER OR LARGER THAN THE AMOUNT CREDITED TO ANY OTHER
PARTICIPANT, AND THE AMOUNT CREDITED TO ANY PARTICIPANT FOR A PLAN YEAR MAY BE
ZERO, EVEN THOUGH ONE OR MORE OTHER PARTICIPANTS RECEIVE AN ANNUAL SET-ASIDE
AMOUNT FOR THAT PLAN YEAR.


 


3.6           INVESTMENT OF TRUST ASSETS.  IF THE COMPANY ESTABLISHES A TRUST,
THE TRUSTEE OF THE TRUST SHALL BE AUTHORIZED, UPON WRITTEN INSTRUCTIONS RECEIVED
FROM THE COMMITTEE OR INVESTMENT MANAGER APPOINTED BY THE COMMITTEE, TO INVEST
AND REINVEST THE ASSETS OF THE TRUST IN ACCORDANCE WITH THE APPLICABLE TRUST
AGREEMENT, INCLUDING THE DISPOSITION OF STOCK AND

 

9

--------------------------------------------------------------------------------


 


REINVESTMENT OF THE PROCEEDS IN ONE OR MORE INVESTMENT VEHICLES DESIGNATED BY
THE COMMITTEE.


 


3.7           VESTING.  A PARTICIPANT SHALL AT ALL TIMES BE 100% VESTED IN HIS
OR HER DEFERRAL ACCOUNT AND SET ASIDE DEFERRAL ACCOUNT.


 


3.8           CREDITING/DEBITING OF ACCOUNT BALANCES.  IN ACCORDANCE WITH, AND
SUBJECT TO, THE RULES AND PROCEDURES THAT ARE ESTABLISHED FROM TIME TO TIME BY
THE COMMITTEE, IN ITS SOLE DISCRETION, AMOUNTS SHALL BE CREDITED OR DEBITED TO A
PARTICIPANT’S ACCOUNT BALANCE IN ACCORDANCE WITH THE FOLLOWING RULES:


 


(A)           ELECTION OF MEASUREMENT FUNDS.  A PARTICIPANT, IN CONNECTION WITH
HIS OR HER INITIAL DEFERRAL ELECTION IN ACCORDANCE WITH SECTION 3.3(A) ABOVE,
SHALL ELECT, ON THE ELECTION FORM, ONE OR MORE MEASUREMENT FUND(S) (AS DESCRIBED
IN SECTION 3.8(C)) TO BE USED TO DETERMINE THE AMOUNTS TO BE CREDITED OR DEBITED
TO HIS OR HER ACCOUNT BALANCE FOR THE FIRST DAY ON WHICH THE PARTICIPANT
COMMENCES PARTICIPATION IN THE PLAN AND CONTINUING THEREAFTER FOR EACH
SUBSEQUENT DAY IN WHICH THE PARTICIPANT PARTICIPATES IN THE PLAN, UNLESS CHANGED
IN ACCORDANCE WITH THE NEXT SENTENCE.  COMMENCING WITH THE FIRST BUSINESS DAY
THAT FOLLOWS THE PARTICIPANT’S COMMENCEMENT OF PARTICIPATION IN THE PLAN AND
CONTINUING THEREAFTER FOR EACH SUBSEQUENT DAY IN WHICH THE PARTICIPANT
PARTICIPATES IN THE PLAN, NO LATER THAN THE CLOSE OF BUSINESS ON SUCH DAY, THE
PARTICIPANT MAY (BUT IS NOT REQUIRED TO) ELECT, BY SUBMITTING AN ELECTION
FORM TO THE COMMITTEE THAT IS ACCEPTED BY THE COMMITTEE AND RECEIVED BY THE
COMPANY’S THIRD-PARTY ADMINISTRATOR, IF ANY, OR BY SUBMITTING CHANGES VIA THE
INTERNET IN A MANNER THAT IS ACCEPTED BY THE COMMITTEE, TO ADD OR DELETE ONE OR
MORE MEASUREMENT FUND(S) TO BE USED TO DETERMINE THE AMOUNTS TO BE CREDITED OR
DEBITED TO HIS OR HER ACCOUNT BALANCE, OR TO CHANGE THE PORTION OF HIS OR HER
ACCOUNT BALANCE ALLOCATED TO EACH PREVIOUSLY OR NEWLY ELECTED MEASUREMENT FUND. 
IF AN ELECTION IS MADE IN ACCORDANCE WITH THE PREVIOUS SENTENCE, IT SHALL APPLY
NO LATER THAN THE CLOSE OF BUSINESS ON THE NEXT BUSINESS DAY AND CONTINUE
THEREAFTER FOR EACH SUBSEQUENT DAY IN WHICH THE PARTICIPANT PARTICIPATES IN THE
PLAN, UNLESS CHANGED IN ACCORDANCE WITH THE PREVIOUS SENTENCE.


 


(B)           PROPORTIONATE ALLOCATION.  IN MAKING ANY ELECTION DESCRIBED IN
SECTION 3.8(A), THE PARTICIPANT SHALL SPECIFY ON THE ELECTION FORM, IN
INCREMENTS OF ONE (1) PERCENTAGE POINT, THE PERCENTAGE OF HIS OR HER ACCOUNT
BALANCE TO BE ALLOCATED TO A MEASUREMENT FUND (AS IF THE PARTICIPANT WAS MAKING
AN INVESTMENT IN THAT MEASUREMENT FUND WITH THAT PORTION OF HIS OR HER ACCOUNT
BALANCE).


 


(C)           MEASUREMENT FUNDS.  THE PARTICIPANT MAY ELECT ONE OR MORE OF THE
MEASUREMENT FUNDS LISTED AT EXHIBIT A, BASED ON CERTAIN MUTUAL FUNDS (THE
“MEASUREMENT FUNDS”), FOR THE PURPOSE OF CREDITING OR DEBITING ADDITIONAL
AMOUNTS TO HIS OR HER ACCOUNT BALANCE.  AS NECESSARY, THE COMMITTEE MAY, IN ITS

 

10

--------------------------------------------------------------------------------


 


SOLE DISCRETION, DISCONTINUE, SUBSTITUTE OR ADD A MEASUREMENT FUND.  EACH SUCH
ACTION WILL TAKE EFFECT ON THE FIRST DAY OF THE CALENDAR QUARTER THAT FOLLOWS
THE DAY ON WHICH THE COMMITTEE GIVES PARTICIPANTS ADVANCE WRITTEN NOTICE OF SUCH
CHANGE BY AT LEAST THIRTY (30) DAYS.  BY WAY OF EXAMPLE, IF THE COMMITTEE
DECIDES ON MARCH 1ST TO DISCONTINUE A PARTICULAR MEASUREMENT FUND, THE
MEASUREMENT FUND WILL BE DISCONTINUED EFFECTIVE APRIL 1.  IF THE COMMITTEE
DECIDES ON MARCH 15TH TO DISCONTINUE A PARTICULAR MEASUREMENT FUND, THE
MEASUREMENT FUND WILL NOT BE DISCONTINUED UNTIL JULY 1, SINCE THIRTY DAYS WOULD
NOT HAVE ELAPSED BEFORE THE FOLLOWING CALENDAR QUARTER BEGAN ON APRIL 1.


 


(D)           CREDITING OR DEBITING METHOD.  A PARTICIPANT’S ACCOUNT BALANCE
SHALL BE CREDITED OR DEBITED ON A DAILY BASIS BASED ON THE PERFORMANCE OF EACH
MEASUREMENT FUND SELECTED BY THE PARTICIPANT AS THOUGH (I) A PARTICIPANT’S
ACCOUNT BALANCE WERE INVESTED IN THE MEASUREMENT FUND(S) SELECTED BY THE
PARTICIPANT, IN THE PERCENTAGES APPLICABLE TO SUCH BUSINESS DAY, AT THE CLOSING
PRICE ON SUCH DATE; (II) THE PORTION OF THE ANNUAL DEFERRAL AMOUNT THAT WAS
ACTUALLY DEFERRED DURING ANY BUSINESS DAY WAS INVESTED IN THE MEASUREMENT
FUND(S) SELECTED BY THE PARTICIPANT, IN THE PERCENTAGES APPLICABLE TO SUCH
BUSINESS DAY, NO LATER THAN THE CLOSE OF BUSINESS ON THE FIRST BUSINESS DAY
AFTER THE DAY ON WHICH SUCH AMOUNTS ARE ACTUALLY DEFERRED FROM THE PARTICIPANT’S
BASE ANNUAL SALARY, DIRECTOR’S FEES AND/OR ANNUAL BONUS THROUGH REDUCTIONS IN
HIS OR HER PAYROLL, AT THE CLOSING PRICE ON SUCH DATE; AND (III) ANY
DISTRIBUTION MADE TO A PARTICIPANT THAT DECREASES SUCH PARTICIPANT’S ACCOUNT
BALANCE CEASED BEING INVESTED IN THE MEASUREMENT FUND(S), IN THE PERCENTAGES
APPLICABLE TO SUCH BUSINESS DAY, NO EARLIER THAN ONE BUSINESS DAY PRIOR TO THE
DISTRIBUTION, AT THE CLOSING PRICE ON SUCH DATE.


 


(E)           NO ACTUAL INVESTMENT.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
PLAN THAT MAY BE INTERPRETED TO THE CONTRARY, THE MEASUREMENT FUNDS ARE TO BE
USED FOR MEASUREMENT PURPOSES ONLY, AND A PARTICIPANT’S ELECTION OF ANY SUCH
MEASUREMENT FUND, THE ALLOCATION TO HIS OR HER ACCOUNT BALANCE THERETO, THE
CALCULATION OF ADDITIONAL AMOUNTS AND THE CREDITING OR DEBITING OF SUCH AMOUNTS
TO A PARTICIPANT’S ACCOUNT BALANCE SHALL NOT BE CONSIDERED OR CONSTRUED IN ANY
MANNER AS AN ACTUAL INVESTMENT OF HIS OR HER ACCOUNT BALANCE IN ANY SUCH
MEASUREMENT FUND.  IN THE EVENT THAT THE COMPANY OR THE TRUSTEE (AS THAT TERM IS
DEFINED IN THE TRUST), IN ITS OWN DISCRETION, DECIDES TO INVEST FUNDS IN ANY OR
ALL OF THE MEASUREMENT FUNDS, NO PARTICIPANT SHALL HAVE ANY RIGHTS IN OR TO SUCH
INVESTMENTS THEMSELVES.  WITHOUT LIMITING THE FOREGOING, A PARTICIPANT’S ACCOUNT
BALANCE SHALL AT ALL TIMES BE A BOOKKEEPING ENTRY ONLY AND SHALL NOT REPRESENT
ANY INVESTMENT MADE ON HIS OR HER BEHALF BY THE COMPANY OR THE TRUST; THE
PARTICIPANT SHALL AT ALL TIMES REMAIN AN UNSECURED CREDITOR OF THE COMPANY.

 

11

--------------------------------------------------------------------------------


 


3.9           FICA AND OTHER TAXES.


 


(A)           ANNUAL DEFERRAL AMOUNTS.  FOR EACH PLAN YEAR IN WHICH (I) AN
ANNUAL DEFERRAL AMOUNT IS BEING WITHHELD FROM A PARTICIPANT’S BASE ANNUAL SALARY
OR ANNUAL BONUS AND/OR (II) AN ANNUAL SET-ASIDE AMOUNT IS BEING CONTRIBUTED ON
HIS OR HER BEHALF, THE PARTICIPANT’S EMPLOYER(S) SHALL WITHHOLD FROM THAT
PORTION OF THE PARTICIPANT’S BASE ANNUAL SALARY AND ANNUAL BONUS THAT IS NOT
BEING DEFERRED, IN A MANNER DETERMINED BY THE EMPLOYER(S), THE PARTICIPANT’S
SHARE OF FICA AND OTHER EMPLOYMENT TAXES ON SUCH ANNUAL DEFERRAL AMOUNT AND/OR
ANNUAL SET-ASIDE AMOUNT.


 


(B)           DISTRIBUTIONS.  THE PARTICIPANT’S EMPLOYER(S), OR THE TRUSTEE OF
THE TRUST, SHALL WITHHOLD FROM ANY PAYMENTS MADE TO A PARTICIPANT UNDER THIS
PLAN ALL FEDERAL, STATE AND LOCAL INCOME, EMPLOYMENT AND OTHER TAXES REQUIRED TO
BE WITHHELD BY THE EMPLOYER(S), OR THE TRUSTEE OF THE TRUST, IN CONNECTION WITH
SUCH PAYMENTS, IN AMOUNTS AND IN A MANNER TO BE DETERMINED IN THE SOLE
DISCRETION OF THE EMPLOYER(S) AND THE TRUSTEE OF THE TRUST TO THE MAXIMUM EXTENT
PERMITTED UNDER SECTION 409A.


 


ARTICLE 4
SPECIFIED TIME DISTRIBUTION; UNFORESEEABLE FINANCIAL EMERGENCIES;
EARLY WITHDRAWAL ELECTION


 


4.1           SPECIFIED TIME DISTRIBUTION.  IN CONNECTION WITH EACH ELECTION TO
DEFER AN ANNUAL DEFERRAL AMOUNT, A PARTICIPANT MAY ELECT TO RECEIVE DISTRIBUTION
FROM THE PLAN WITH RESPECT TO ALL OR A PORTION OF THE ANNUAL DEFERRAL AMOUNT AS
OF A SPECIFIED TIME.  THE SPECIFIED TIME DISTRIBUTION SHALL BE A LUMP SUM
PAYMENT IN AN AMOUNT THAT IS EQUAL TO THE ANNUAL DEFERRAL AMOUNT THAT THE
PARTICIPANT ELECTED TO HAVE DISTRIBUTED AS A SPECIFIED TIME DISTRIBUTION, PLUS
AMOUNTS CREDITED OR DEBITED IN THE MANNER PROVIDED IN SECTION 3.8 ON THAT
AMOUNT, CALCULATED AS OF THE CLOSE OF BUSINESS ON WHICH THE SPECIFIED TIME
DISTRIBUTION BECOMES PAYABLE (OR, IF SUCH DATE IS NOT A BUSINESS DAY, THE CLOSE
OF BUSINESS ON THE BUSINESS DAY NEXT PRECEDING SUCH DATE), AS DETERMINED BY THE
COMMITTEE IN ITS SOLE DISCRETION.  SUBJECT TO THE OTHER TERMS AND CONDITIONS OF
THIS PLAN, EACH SPECIFIED TIME DISTRIBUTION ELECTED SHALL BE PAID OUT WITHIN
THIRTY (30) DAYS OF THE DATE SPECIFIED ON THE PARTICIPANT’S ELECTION.


 


4.2           OTHER BENEFITS TAKE PRECEDENCE OVER SPECIFIED DATE DISTRIBUTION. 
SHOULD AN EVENT OCCUR THAT TRIGGERS PAYMENT OF A BENEFIT UNDER ARTICLE 6,
ARTICLE 7, ARTICLE 8 OR ARTICLE 9, ANY ANNUAL DEFERRAL AMOUNT, PLUS AMOUNTS
CREDITED OR DEBITED THEREON, THAT ARE SUBJECT TO A SPECIFIED DATE DISTRIBUTION
ELECTION UNDER SECTION 4.1 WHILE EMPLOYED SHALL NOT BE PAID IN ACCORDANCE WITH
SECTION 4.1 BUT SHALL BE PAID IN ACCORDANCE WITH THE OTHER APPLICABLE ARTICLE. 
NOTWITHSTANDING THE FOREGOING, THE COMMITTEE SHALL INTERPRET THIS SECTION 4.2 IN
A MANNER CONSISTENT OF SECTION 409A.

 

12

--------------------------------------------------------------------------------


 


4.3           WITHDRAWAL PAYOUT/SUSPENSIONS FOR UNFORESEEABLE FINANCIAL
EMERGENCIES.


 


(A)           IF THE PARTICIPANT EXPERIENCES AN UNFORESEEABLE FINANCIAL
EMERGENCY, THE PARTICIPANT MAY PETITION THE COMMITTEE TO RECEIVE A FULL OR
PARTIAL PAYOUT OF HIS ACCOUNT BALANCE DUE TO THE UNFORESEEABLE FINANCIAL
EMERGENCY.  THE PAYOUT SHALL NOT EXCEED THE AMOUNT REASONABLY NEEDED TO SATISFY
THE UNFORESEEABLE FINANCIAL EMERGENCY PLUS AMOUNTS NECESSARY TO PAY FEDERAL,
STATE, OR LOCAL INCOME TAXES OR PENALTIES REASONABLY ANTICIPATED AS A RESULT OF
THE PAYOUT.  IF THE PARTICIPANT RECEIVES A DISTRIBUTION DUE TO AN UNFORESEEABLE
FINANCIAL EMERGENCY ANY DEFERRALS REQUIRED TO BE MADE BY A PARTICIPANT SHALL BE
SUSPENDED FOR THE REMAINDER OF THE PLAN YEAR IN WHICH THE DISTRIBUTION IS MADE.


 


(B)           NOTWITHSTANDING THE FOREGOING, A PARTICIPANT MAY NOT RECEIVE A
PAYOUT FROM THE PLAN TO THE EXTENT THAT THE UNFORESEEABLE FINANCIAL EMERGENCY IS
OR MAY BE RELIEVED (A) THROUGH REIMBURSEMENT OR COMPENSATION BY INSURANCE OR
OTHERWISE, (B) BY LIQUIDATION OF THE PARTICIPANT’S ASSETS (OTHER THAN
TAX-QUALIFIED RETIREMENT ASSETS), TO THE EXTENT THE LIQUIDATION OF SUCH ASSETS
WOULD NOT ITSELF CAUSE SEVERE FINANCIAL HARDSHIP, OR (C) BY CESSATION OF
DEFERRALS UNDER THIS PLAN.  TO THE EXTENT A PARTICIPANT’S UNFORESEEABLE
FINANCIAL EMERGENCY WOULD BE RELIEVED BY A CESSATION OF DEFERRALS UNDER THIS
PLAN, WITHOUT ANY ACCOMPANYING PAYOUT, THE PARTICIPANT’S DEFERRALS UNDER THIS
PLAN SHALL BE TERMINATED AS OF THE DATE SUCH DETERMINATION IS MADE BY THE
COMMITTEE.


 


(C)           IF THE COMMITTEE, IN ITS SOLE DISCRETION, APPROVES A PARTICIPANT’S
PETITION FOR PAYOUT, THE PARTICIPANT’S DEFERRALS UNDER THIS PLAN SHALL BE
TERMINATED AS OF THE DATE OF SUCH APPROVAL AND THE PARTICIPANT SHALL RECEIVE A
PAYOUT FROM THE PLAN WITHIN SIXTY (60) DAYS OF THE DATE OF SUCH APPROVAL.


 


(D)           IN ADDITION, A PARTICIPANT’S DEFERRAL ELECTIONS UNDER THIS PLAN
SHALL BE TERMINATED TO THE EXTENT THE COMMITTEE DETERMINES, IN ITS SOLE
DISCRETION, THAT TERMINATION OF SUCH PARTICIPANT’S DEFERRAL ELECTIONS IS
REQUIRED PURSUANT TO TREASURY REGULATIONS SECTION 1.401(K)-1(D)(3) FOR THE
PARTICIPANT TO OBTAIN A HARDSHIP DISTRIBUTION FROM AN EMPLOYER’S 401(K) PLAN. 
IF THE COMMITTEE DETERMINES, IN ITS SOLE DISCRETION, THAT A TERMINATION OF THE
PARTICIPANT’S DEFERRAL IS REQUIRED IN ACCORDANCE WITH THE PRECEDING SENTENCE,
THE PARTICIPANT’S DEFERRALS SHALL BE TERMINATED AS SOON AS ADMINISTRATIVELY
PRACTICABLE FOLLOWING THE DATE ON WHICH SUCH DETERMINATION IS MADE AND REMAIN
TERMINATED FOR SUCH PERIOD AS THE COMMITTEE DETERMINES IS NECESSARY TO COMPLY
WITH TREASURY REGULATIONS SECTION 1.401(K)-1(D)(3).  ANY ELECTION TO MAKE FUTURE
DEFERRALS WILL BE SUBJECT TO THE REQUIREMENTS OF SECTION 3.3.


 


(E)           NOTWITHSTANDING THE FOREGOING, THE COMMITTEE SHALL INTERPRET ALL
PROVISIONS RELATING TO TERMINATION AND/OR PAYOUT UNDER THIS SECTION 4.3 IN A
MANNER THAT IS CONSISTENT WITH SECTION 409A.

 

13

--------------------------------------------------------------------------------


 


ARTICLE 5
DISTRIBUTIONS


 


5.1           BENEFIT DISTRIBUTION DATE.  A PARTICIPANT’S BENEFIT DISTRIBUTION
DATE SHALL BE THE EARLIEST TO OCCUR OF THE FOLLOWING DATES:


 


(A)           THE DATE SPECIFIED BY THE PARTICIPANT FOR A SPECIFIED DATE
DISTRIBUTION AS PROVIDED IN SECTION 4.1;


 


(B)           THE DATE THE PARTICIPANT RETIRES AS PROVIDED IN ARTICLE 6;


 


(C)           THE DATE THE PARTICIPANT INCURS A TERMINATION OF EMPLOYMENT AS
PROVIDED IN ARTICLE 8;


 


(D)           THE DATE THE PARTICIPANT IS DISABLED AS PROVIDED IN ARTICLE 9; OR


 


(E)           THE DATE THE PARTICIPANT DIES AS PROVIDED IN ARTICLE 7.


 


5.2           LIMITED CASHOUTS.  NOTWITHSTANDING ANY PROVISION OF THE PLAN OR
ANY ELECTION OF THE PARTICIPANT TO THE CONTRARY, IF A PARTICIPANT’S ACCOUNTS
HAVE AN AGGREGATE VALUE, TAKING INTO ACCOUNT ANY OTHER NONQUALIFIED DEFERRED
COMPENSATION THAT MUST BE AGGREGATED WITH THIS PLAN PURSUANT TO SECTION 409A,
MEASURED AS OF THE PARTICIPANT’S TERMINATION OF EMPLOYMENT, THAT IS NOT GREATER
THAN THE APPLICABLE DOLLAR LIMIT UNDER CODE SECTION 402(G)(1)(B) ($15,500 FOR
CALENDAR YEAR 2008), THE PARTICIPANT’S ACCOUNTS (APPLYING THE PLAN AGGREGATION
RULES OF SECTION 409A) SHALL BE DISTRIBUTED IN A SINGLE LUMP SUM.  THIS
SECTION 5.2 SHALL BE APPLIED IN ACCORDANCE WITH THE PLAN AGGREGATION RULES OF
SECTION 409A.  UPON THE DATE OF PAYMENT PURSUANT TO THIS SECTION 5.2,
PARTICIPANT SHALL HAVE NO FURTHER INTEREST UNDER THE PLAN, OR ANY SIMILAR
DEFERRED COMPENSATION ARRANGEMENTS WITH THE EMPLOYER AS REQUIRED UNDER
SECTION 409A WITH THE EMPLOYER.


 


5.3           TIME OF DISTRIBUTION.  DISTRIBUTIONS PURSUANT TO THIS PLAN SHALL
BE PAID IN ACCORDANCE WITH ARTICLE 4, ARTICLE 6, ARTICLE 7, ARTICLE 8 OR ARTICLE
9, PROVIDED THAT:


 


(A)                                  ANY DISTRIBUTION TO BE MADE IN A LUMP SUM
SHALL BE PAID NO LATER THAN SIXTY (60) DAYS AFTER THE END OF THE PLAN YEAR IN
WHICH THE PARTICIPANT EXPERIENCES A BENEFIT DISTRIBUTION DATE;


 


(B)                                 ANY DISTRIBUTIONS TO BE MADE PURSUANT TO THE
ANNUAL INSTALLMENT METHOD SHALL COMMENCE NO LATER THAN SIXTY (60) DAYS AFTER END
OF THE PLAN YEAR IN WHICH THE PARTICIPANT EXPERIENCES A BENEFIT DISTRIBUTION
DATE AND THEREAFTER SHALL BE MADE NO LATER THAN FIFTEEN (15) DAYS AFTER THE LAST
BUSINESS DAY OF THE PRECEDING MONTH; AND


 


(C)                                  IF, AS OF THE EFFECTIVE DATE OF THE
PARTICIPANT’S TERMINATION OF EMPLOYMENT, THE COMPANY IS PUBLICLY TRADED AND THE
PARTICIPANT IS A SPECIFIED EMPLOYEE, THEN, TO

 

14

--------------------------------------------------------------------------------


 


THE EXTENT REQUIRED PURSUANT TO SECTION 409A, PAYMENT OF ANY PORTION OF PLAN
BENEFITS THAT WOULD HAVE OTHERWISE HAVE BEEN PAID TO THE PARTICIPANT DURING THE
SIX-MONTH PERIOD FOLLOWING THE PARTICIPANT’S TERMINATION OF EMPLOYMENT AND WHICH
WOULD CONSTITUTE DEFERRED COMPENSATION UNDER SECTION 409A (THE “DELAYED
PAYMENTS”) SHALL BE DELAYED UNTIL THE DATE THAT IS SIX (6) MONTHS AND ONE DAY
FOLLOWING PARTICIPANT’S TERMINATION OF EMPLOYMENT OR, IF EARLIER, THE DATE OF
THE PARTICIPANT’S DEATH (THE “DELAYED PAYMENT DATE”).  AS OF THE DELAYED PAYMENT
DATE, THE DELAYED PAYMENTS PLUS INTEREST (AS PROVIDED IN SECTION 3.8), FOR THE
PERIOD OF THE DELAY, SHALL BE PAID TO THE PARTICIPANT IN A SINGLE LUMP SUM.  ANY
PORTION OF THE PLAN BENEFIT THAT WAS NOT OTHERWISE DUE TO BE PAID DURING THE
SIX-MONTH PERIOD FOLLOWING THE PARTICIPANT’S TERMINATION OF EMPLOYMENT SHALL BE
PAID TO THE PARTICIPANT IN ACCORDANCE WITH THE PAYMENT SCHEDULED SET FORTH UNDER
THE APPLICABLE DISTRIBUTION PROVISION OF THE PLAN.


 


(D)           TO THE EXTENT THAT THE PARTICIPANT HAS A CHOICE OF DISTRIBUTION
METHODS AND THE PARTICIPANT DOES NOT MAKE SUCH ELECTION, THEN SUCH PARTICIPANT
SHALL BE DEEMED TO HAVE ELECTED TO RECEIVE THE BENEFIT IN A LUMP SUM.


 


5.4           CHANGE TO ELECTION FORMS.  A PARTICIPANT MAY DELAY THE BENEFIT
DISTRIBUTION DATE OR CHANGE THE FORM OF PAYMENT OF THE PARTICIPANT’S ACCOUNT
BALANCE BY SUBMITTING A NEW ELECTION FORM TO THE COMMITTEE IN ACCORDANCE WITH
THE FOLLOWING CRITERIA:


 


(A)           THE ELECTION TO MODIFY THE TIME OF PAYMENT OF A SCHEDULED
DISTRIBUTION OR TO MODIFY THE FORM OF PAYMENT OF THE PARTICIPANT’S ACCOUNT
BALANCE SHALL HAVE NO EFFECT UNTIL AT LEAST TWELVE (12) MONTHS AFTER THE DATE ON
WHICH THE NEW ELECTION IS MADE.


 


(B)           WITH RESPECT TO PAYMENTS, OTHER THAN AS DESCRIBED IN SECTIONS 4.3
(UNFORESEEABLE FINANCIAL EMERGENCY), 5.1(D) (DISABILITY) OR 5.1(E) (DEATH), THE
FIRST PAYMENT PURSUANT TO THE MODIFIED ELECTION SHALL BE DELAYED FOR A PERIOD OF
NOT LESS THAN FIVE (5) YEARS FROM THE PARTICIPANT’S ORIGINALLY SCHEDULED BENEFIT
DISTRIBUTION DATE.


 


(C)           WITH RESPECT TO PAYMENTS, OTHER THAN AS DESCRIBED IN SECTIONS 4.3
(UNFORESEEABLE FINANCIAL EMERGENCY), 5.1(D) (DISABILITY) OR 5.1(E) (DEATH), THE
NEW ELECTION MAY NOT BE MADE LESS THAN TWELVE (12) MONTHS PRIOR TO THE FIRST
SCHEDULED PAYMENT UNDER THE PARTICIPANT’S ORIGINALLY SCHEDULED BENEFIT
DISTRIBUTION DATE.


 


(D)           NOTWITHSTANDING THE FOREGOING, THE COMMITTEE SHALL INTERPRET ALL
PROVISIONS RELATING TO CHANGING AN ELECTION UNDER THIS SECTION 5.4 IN A MANNER
THAT IS CONSISTENT WITH SECTION 409A.


 


(E)           SUBJECT TO THE APPLICABILITY OF SUBSECTION (F) BELOW, THE ELECTION
FORM MOST RECENTLY ACCEPTED BY THE COMMITTEE, WHICH HAS BECOME EFFECTIVE, SHALL
GOVERN THE PAYOUT OF ANY BENEFIT.

 

15

--------------------------------------------------------------------------------


 


(F)            IN A MANNER THAT IS CONSISTENT WITH SECTION 409A, THE COMMITTEE
MAY SOLICIT NEW ELECTION FORMS FROM PARTICIPANTS IN ORDER FOR THE PARTICIPANTS
TO CHANGE THE METHOD OR TIMING OF DISTRIBUTIONS OF ALL AMOUNTS SUBJECT TO
SECTION 409A UNDER THE PLAN, PROVIDED SUCH ELECTIONS ARE SOLICITED AND PROPERLY
MADE PRIOR TO DECEMBER 31, 2008.  IN THE EVENT THE COMMITTEE ELECTS TO SOLICIT
NEW ELECTION FORMS UNDER THIS SECTION, THE FAILURE BY THE PARTICIPANT TO SUBMIT
A COMPLETE AND TIMELY ELECTION FORM WILL RESULT IN THE APPLICATION OF THE MOST
RECENTLY SUBMITTED ELECTION FORM.


 


ARTICLE 6
RETIREMENT BENEFIT


 


6.1           RETIREMENT BENEFIT.  A PARTICIPANT WHO RETIRES SHALL RECEIVE, AS A
RETIREMENT BENEFIT, HIS OR HER ACCOUNT BALANCE.


 


6.2           PAYMENT OF RETIREMENT BENEFIT.  A PARTICIPANT, IN CONNECTION WITH
EACH ELECTION TO DEFER ANNUAL DEFERRAL AMOUNTS, SHALL ELECT ON AN ELECTION
FORM TO RECEIVE THE RETIREMENT BENEFIT, SUBJECT TO SECTION 5.2 (LIMITED
CASHOUTS), IN EITHER (A) A LUMP SUM, OR (B) PURSUANT TO AN ANNUAL INSTALLMENT
METHOD OF UP TO FIFTEEN (15) YEARS, OR (C) A COMBINATION OF A LUMP SUM PAYMENT
FOLLOWED BY INSTALLMENT PAYMENTS MADE PURSUANT TO AN ANNUAL INSTALLMENT METHOD
OF UP TO FIFTEEN (15) YEARS.  THE LUMP SUM PAYMENT SHALL BE MADE, OR INSTALLMENT
PAYMENTS SHALL COMMENCE, NO LATER THAN SIXTY (60) DAYS AFTER THE LAST DAY OF THE
PLAN YEAR IN WHICH THE PARTICIPANT RETIRES.  IF A PARTICIPANT ELECTS TO RECEIVE
A LUMP SUM AND INSTALLMENT PAYMENTS, THE LUMP SUM PAYMENT SHALL BE MADE NO LATER
THAN SIXTY (60) DAYS AFTER THE LAST DAY OF THE PLAN YEAR IN WHICH THE
PARTICIPANT RETIRES AND INSTALLMENT PAYMENTS SHALL COMMENCE NO LATER THAN SIXTY
(60) DAYS AFTER THE LAST DAY OF THE FOLLOWING PLAN YEAR.


 


6.3           DEATH PRIOR TO COMPLETION OF RETIREMENT BENEFIT.  A PARTICIPANT,
IN CONNECTION WITH EACH ELECTION TO DEFER ANNUAL DEFERRAL AMOUNTS, SHALL ELECT
ON AN ELECTION FORM THE MANNER IN WHICH HIS OR HER BENEFICIARY WILL RECEIVE THE
PARTICIPANT’S UNPAID RETIREMENT BENEFIT, SHOULD THE PARTICIPANT DIE AFTER
RETIREMENT BUT BEFORE THE RETIREMENT BENEFIT IS PAID IN FULL.  THE PARTICIPANT
SHALL ELECT TO HAVE THE UNPAID RETIREMENT BENEFIT PAID TO HIS OR HER BENEFICIARY
(A) OVER THE REMAINING NUMBER OF YEARS AND IN THE SAME AMOUNTS AS THAT BENEFIT
WOULD HAVE BEEN PAID TO THE PARTICIPANT HAD THE PARTICIPANT SURVIVED, OR (B) IN
A LUMP SUM PAYMENT EQUAL TO THE PARTICIPANT’S UNPAID REMAINING ACCOUNT BALANCE. 
IF A PARTICIPANT DOES NOT MAKE ANY ELECTION WITH RESPECT TO THE PAYMENT OF THE
UNPAID RETIREMENT BENEFIT, THEN SUCH BENEFIT SHALL BE PAID IN A LUMP SUM NO MORE
THAN SIXTY (60) DAYS, AFTER THE LAST DAY OF THE PLAN YEAR IN WHICH THE COMMITTEE
IS PROVIDED WITH PROOF THAT IS SATISFACTORY TO THE COMMITTEE OF THE
PARTICIPANT’S DEATH.

 

16

--------------------------------------------------------------------------------


 


ARTICLE 7
PRE-RETIREMENT SURVIVOR BENEFIT


 


7.1           PRE-RETIREMENT SURVIVOR BENEFIT.  THE PARTICIPANT’S BENEFICIARY
SHALL RECEIVE A PRE-RETIREMENT SURVIVOR BENEFIT EQUAL TO THE PARTICIPANT’S
ACCOUNT BALANCE IF THE PARTICIPANT DIES BEFORE HE OR SHE RETIRES, EXPERIENCES A
TERMINATION OF EMPLOYMENT OR SUFFERS A DISABILITY.


 


7.2           PAYMENT OF PRE-RETIREMENT SURVIVOR BENEFIT.  A PARTICIPANT, IN
CONNECTION WITH EACH ELECTION TO DEFER ANNUAL DEFERRAL AMOUNTS, SHALL ELECT ON
AN ELECTION FORM TO RECEIVE THE PRE-RETIREMENT SURVIVOR BENEFIT, SUBJECT TO
SECTION 5.2 (LIMITED CASHOUTS), BY HIS OR HER BENEFICIARY IN EITHER (A) A LUMP
SUM OR (B) PURSUANT TO AN ANNUAL INSTALLMENT METHOD OF UP TO FIFTEEN (15)
YEARS.  IF A PARTICIPANT DOES NOT MAKE ANY ELECTION WITH RESPECT TO THE PAYMENT
OF THE PRE-RETIREMENT SURVIVOR BENEFIT, THEN SUCH BENEFIT SHALL BE PAID IN A
LUMP SUM.  THE LUMP SUM PAYMENT SHALL BE MADE AS SOON AS PRACTICAL, BUT NO MORE
THAN SIXTY (60) DAYS, AFTER THE LAST DAY OF THE PLAN YEAR IN WHICH THE COMMITTEE
IS PROVIDED WITH PROOF THAT IS SATISFACTORY TO THE COMMITTEE OF THE
PARTICIPANT’S DEATH.


 


ARTICLE 8
TERMINATION BENEFIT


 


8.1           TERMINATION BENEFIT.  THE PARTICIPANT SHALL RECEIVE A TERMINATION
BENEFIT, WHICH SHALL BE EQUAL TO THE PARTICIPANT’S ACCOUNT BALANCE IF A
PARTICIPANT EXPERIENCES A TERMINATION OF EMPLOYMENT PRIOR TO HIS OR HER
RETIREMENT, DEATH, OR DISABILITY.


 


8.2           PAYMENT OF TERMINATION BENEFIT.  EXCEPT AS PROVIDED IN SECTION 5.2
(LIMITED CASHOUTS), THE COMMITTEE SHALL CAUSE THE TERMINATION BENEFIT TO BE PAID
AS ELECTED BY THE PARTICIPANT ON HIS ELECTION FORM, A FOLLOWS: (A) IN A LUMP SUM
OR (B) PURSUANT TO AN ANNUAL INSTALLMENT METHOD OF FIVE (5) YEARS.  THE LUMP SUM
PAYMENT, IF ELECTED, SHALL BE MADE, OR INSTALLMENT PAYMENTS, IF ELECTED, SHALL
COMMENCE, AS SOON AS PRACTICAL, BUT NO MORE THAN SIXTY (60) DAYS, AFTER THE LAST
DAY OF THE PLAN YEAR IN WHICH THE PARTICIPANT EXPERIENCES THE TERMINATION OF
EMPLOYMENT.


 


ARTICLE 9
DISABILITY BENEFIT


 


9.1           DISABILITY BENEFIT.  UPON A PARTICIPANT’S DISABILITY, THE
PARTICIPANT SHALL RECEIVE A DISABILITY BENEFIT, WHICH SHALL BE EQUAL TO THE
PARTICIPANT’S ACCOUNT BALANCE, CALCULATED AS OF THE CLOSE OF BUSINESS ON THE
PARTICIPANT’S BENEFIT DISTRIBUTION DATE (OR, IF SUCH DATE IS NOT A BUSINESS DAY,
THE CLOSE OF BUSINESS ON THE BUSINESS DAY NEXT PRECEDING SUCH DATE).


 


9.2           PAYMENT OF DISABILITY BENEFIT.  THE DISABILITY BENEFIT SHALL BE
PAID IN A LUMP SUM TO THE PARTICIPANT AND SHALL BE PAID AS PROVIDED IN ARTICLE
5.

 

17

--------------------------------------------------------------------------------


 


ARTICLE 10
BENEFICIARY DESIGNATION


 


10.1         BENEFICIARY.  EACH PARTICIPANT SHALL HAVE THE RIGHT, AT ANY TIME,
TO DESIGNATE HIS OR HER BENEFICIARY(IES) (BOTH PRIMARY AS WELL AS CONTINGENT) TO
RECEIVE ANY BENEFITS PAYABLE UNDER THE PLAN TO A BENEFICIARY UPON THE DEATH OF A
PARTICIPANT.  THE BENEFICIARY DESIGNATED UNDER THIS PLAN MAY BE THE SAME AS OR
DIFFERENT FROM THE BENEFICIARY DESIGNATION UNDER ANY OTHER PLAN OF AN EMPLOYER
IN WHICH THE PARTICIPANT PARTICIPATES.


 


10.2         BENEFICIARY DESIGNATION; CHANGE; SPOUSAL CONSENT.  A PARTICIPANT
SHALL DESIGNATE HIS OR HER BENEFICIARY BY COMPLETING AND SIGNING THE BENEFICIARY
DESIGNATION FORM, AND RETURNING IT TO THE COMMITTEE OR ITS DESIGNATED AGENT.  A
PARTICIPANT SHALL HAVE THE RIGHT TO CHANGE A BENEFICIARY BY COMPLETING, SIGNING
AND OTHERWISE COMPLYING WITH THE TERMS OF THE BENEFICIARY DESIGNATION FORM AND
THE COMMITTEE’S RULES AND PROCEDURES, AS IN EFFECT FROM TIME TO TIME.  IF THE
PARTICIPANT NAMES SOMEONE OTHER THAN HIS OR HER SPOUSE AS A BENEFICIARY, A
SPOUSAL CONSENT, IN THE FORM DESIGNATED BY THE COMMITTEE, MUST BE SIGNED BY THAT
PARTICIPANT’S SPOUSE AND RETURNED TO THE COMMITTEE.  UPON THE ACCEPTANCE BY THE
COMMITTEE OF A NEW BENEFICIARY DESIGNATION FORM, ALL BENEFICIARY DESIGNATIONS
PREVIOUSLY FILED SHALL BE CANCELED.  THE COMMITTEE SHALL BE ENTITLED TO RELY ON
THE LAST BENEFICIARY DESIGNATION FORM FILED BY THE PARTICIPANT AND ACCEPTED BY
THE COMMITTEE PRIOR TO HIS OR HER DEATH.


 


10.3         ACKNOWLEDGMENT.  NO DESIGNATION OR CHANGE IN DESIGNATION OF A
BENEFICIARY SHALL BE EFFECTIVE UNTIL RECEIVED AND ACKNOWLEDGED IN WRITING BY THE
COMMITTEE OR ITS DESIGNATED AGENT.


 


10.4         NO BENEFICIARY DESIGNATION.  IF A PARTICIPANT FAILS TO DESIGNATE A
BENEFICIARY AS PROVIDED IN SECTIONS 10.1, 10.2 AND 10.3 ABOVE OR, IF ALL
DESIGNATED BENEFICIARIES PREDECEASE THE PARTICIPANT OR DIE PRIOR TO COMPLETE
DISTRIBUTION OF THE PARTICIPANT’S BENEFITS, THEN THE PARTICIPANT’S DESIGNATED
BENEFICIARY SHALL BE DEEMED TO BE HIS OR HER SURVIVING SPOUSE.  IF THE
PARTICIPANT HAS NO SURVIVING SPOUSE, THE BENEFITS REMAINING UNDER THE PLAN TO BE
PAID TO A BENEFICIARY SHALL BE PAYABLE TO THE EXECUTOR OR PERSONAL
REPRESENTATIVE OF THE PARTICIPANT’S ESTATE.


 


10.5         DOUBT AS TO BENEFICIARY.  IF THE COMMITTEE HAS ANY DOUBT AS TO THE
PROPER BENEFICIARY TO RECEIVE PAYMENTS PURSUANT TO THIS PLAN, THE COMMITTEE
SHALL HAVE THE RIGHT, EXERCISABLE IN ITS DISCRETION, TO CAUSE THE PARTICIPANT’S
EMPLOYER TO WITHHOLD SUCH PAYMENTS UNTIL THIS MATTER IS RESOLVED TO THE
COMMITTEE’S SATISFACTION.


 


10.6         DISCHARGE OF OBLIGATIONS.  THE PAYMENT OF BENEFITS UNDER THE PLAN
TO A BENEFICIARY SHALL FULLY AND COMPLETELY DISCHARGE ALL EMPLOYERS AND THE
COMMITTEE FROM ALL FURTHER OBLIGATIONS UNDER THIS PLAN WITH RESPECT TO THE
PARTICIPANT, AND THAT PARTICIPANT’S PARTICIPATION AGREEMENT SHALL TERMINATE UPON
SUCH FULL PAYMENT OF BENEFITS.

 

18

--------------------------------------------------------------------------------


 


ARTICLE 11
LEAVE OF ABSENCE


 


11.1         PAID LEAVE OF ABSENCE.  IF A PARTICIPANT IS AUTHORIZED BY THE
PARTICIPANT’S EMPLOYER TO TAKE A PAID LEAVE OF ABSENCE FROM THE EMPLOYMENT OF
THE EMPLOYER, AND SUCH LEAVE OF ABSENCE DOES NOT CONSTITUTE A TERMINATION OF
EMPLOYMENT, AS DETERMINED BY THE COMMITTEE IN ACCORDANCE WITH SECTION 409A,
(I) THE PARTICIPANT SHALL CONTINUE TO BE CONSIDERED ELIGIBLE FOR THE BENEFITS
PROVIDED IN ARTICLE 4, ARTICLE 6, ARTICLE 7, ARTICLE 8 OR ARTICLE 9 IN
ACCORDANCE WITH THE PROVISIONS OF THOSE ARTICLES, (II) THE ANNUAL DEFERRAL
AMOUNT SHALL CONTINUE TO BE WITHHELD DURING SUCH PAID LEAVE OF ABSENCE IN
ACCORDANCE WITH SECTION 3.2 (TO THE EXTENT THAT ANY BASE ANNUAL SALARY OR ANNUAL
BONUS IS BEING PAID, AND PROPORTIONATELY ADJUSTED IN THE CASE THAT BASE ANNUAL
SALARY OR ANNUAL BONUS HAS BEEN IMPACTED BY SUCH LEAVE OF ABSENCE, AS PERMITTED
UNDER SECTION 409A), AND (III) THE PARTICIPANT SHALL NOT BE DEEMED TO HAVE HAD A
TERMINATION OF EMPLOYMENT.


 


11.2         UNPAID LEAVE OF ABSENCE.  IF A PARTICIPANT IS AUTHORIZED BY THE
PARTICIPANT’S EMPLOYER TO TAKE AN UNPAID LEAVE OF ABSENCE FROM THE EMPLOYMENT OF
THE EMPLOYER FOR ANY REASON, AND SUCH LEAVE OF ABSENCE DOES NOT CONSTITUTE A
TERMINATION OF EMPLOYMENT, AS DETERMINED BY THE COMMITTEE IN ACCORDANCE WITH
SECTION 409A, SUCH PARTICIPANT SHALL CONTINUE TO BE ELIGIBLE FOR THE BENEFITS
PROVIDED IN ARTICLE 4, ARTICLE 6, ARTICLE 7, ARTICLE 8 OR ARTICLE 9 IN
ACCORDANCE WITH THE PROVISIONS OF THOSE ARTICLES AND SHALL NOT BE DEEMED TO HAVE
HAD A TERMINATION OF EMPLOYMENT.  HOWEVER, TO THE EXTENT PERMITTED UNDER
SECTION 409A, THE PARTICIPANT SHALL BE EXCUSED FROM FULFILLING HIS OR HER ANNUAL
DEFERRAL AMOUNT COMMITMENT THAT WOULD OTHERWISE HAVE BEEN WITHHELD DURING THE
REMAINDER OF THE PLAN YEAR IN WHICH THE UNPAID LEAVE OF ABSENCE IS TAKEN. 
DURING THE UNPAID LEAVE OF ABSENCE, THE PARTICIPANT SHALL NOT BE ALLOWED TO MAKE
ANY ADDITIONAL DEFERRAL ELECTIONS.  HOWEVER, IF THE PARTICIPANT RETURNS TO
EMPLOYMENT, THE PARTICIPANT MAY ELECT TO DEFER AN ANNUAL DEFERRAL AMOUNT FOR THE
PLAN YEAR FOLLOWING HIS OR HER RETURN TO EMPLOYMENT AND FOR EVERY PLAN YEAR
THEREAFTER WHILE A PARTICIPANT IN THE PLAN; PROVIDED SUCH DEFERRAL ELECTIONS ARE
OTHERWISE ALLOWED AND AN ELECTION FORM IS DELIVERED TO AND ACCEPTED BY THE
COMMITTEE OR ITS DESIGNEE FOR EACH SUCH ELECTION IN ACCORDANCE WITH SECTION 3.3
ABOVE.


 


11.3         LEAVES RESULTING IN TERMINATION OF EMPLOYMENT.  IN THE EVENT THAT A
PARTICIPANT’S LEAVE OF ABSENCE FROM THE EMPLOYMENT OF THE PARTICIPANT’S EMPLOYER
DOES CONSTITUTE A TERMINATION OF EMPLOYMENT, AS DETERMINED BY THE COMMITTEE IN
ACCORDANCE WITH SECTION 409A, THE PARTICIPANT’S VESTED ACCOUNT BALANCE SHALL BE
DISTRIBUTED TO THE PARTICIPANT IN ACCORDANCE WITH ARTICLE 6 OR ARTICLE 8, AS
APPLICABLE.

 

19

--------------------------------------------------------------------------------


 


ARTICLE 12
TERMINATION, AMENDMENT OR MODIFICATION


 


12.1         TERMINATION.  ALTHOUGH THE COMPANY AND THE EMPLOYERS ANTICIPATE
THAT THEY WILL CONTINUE THE PLAN FOR AN INDEFINITE PERIOD OF TIME, THERE IS NO
GUARANTEE THAT THE COMPANY WILL CONTINUE THE PLAN OR WILL NOT TERMINATE OR
FREEZE THE PLAN AT ANY TIME IN THE FUTURE OR THAT AN EMPLOYER WILL CONTINUE
PARTICIPATING IN THE PLAN OR WILL NOT TERMINATE ITS PARTICIPATION IN THE PLAN. 
ACCORDINGLY, TO THE MAXIMUM EXTENT PERMISSIBLE UNDER SECTION 409A, THE COMPANY
RESERVES THE RIGHT TO DISCONTINUE ITS SPONSORSHIP OF THE PLAN AND/OR TO
TERMINATE THE PLAN AT ANY TIME WITH RESPECT TO ANY OR ALL OF THE EMPLOYERS OR
ANY OR ALL OF ITS PARTICIPATING EMPLOYEES, BY ACTION OF ITS BOARD OF DIRECTORS. 
IN ADDITION, TO THE MAXIMUM EXTENT PERMISSIBLE UNDER SECTION 409A, EACH EMPLOYER
RESERVES THE RIGHT TO DISCONTINUE ITS PARTICIPATION IN THE PLAN BY ACTION OF ITS
BOARD OF DIRECTORS.  UPON THE TERMINATION OF THE PLAN, THE PARTICIPATION OF THE
AFFECTED PARTICIPANTS SHALL TERMINATE AND THEIR VESTED ACCOUNT BALANCES SHALL BE
DISTRIBUTED IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 409A.  THE
TERMINATION OF THE PLAN SHALL NOT ADVERSELY AFFECT ANY PARTICIPANT OR
BENEFICIARY WHO HAS BECOME ENTITLED TO THE PAYMENT OF ANY BENEFITS UNDER THE
PLAN AS OF THE DATE OF TERMINATION; PROVIDED HOWEVER, THAT, AS MAY BE PERMITTED
UNDER SECTION 409A, THE COMPANY SHALL HAVE THE RIGHT TO ACCELERATE INSTALLMENT
PAYMENTS WITHOUT A PREMIUM OR PREPAYMENT PENALTY BY PAYING THE VESTED ACCOUNT
BALANCE IN A LUMP SUM.


 


12.2         AMENDMENT.


 


(A)           PRIOR TO A CHANGE IN CONTROL, ANY EMPLOYER MAY, AT ANY TIME, AMEND
OR MODIFY THE PLAN IN WHOLE OR IN PART WITH RESPECT TO THAT EMPLOYER BY THE
ACTION OF ITS BOARD OF DIRECTORS; PROVIDED, HOWEVER, THAT: (I) NO AMENDMENT OR
MODIFICATION SHALL BE EFFECTIVE TO DECREASE OR RESTRICT THE VALUE OF A
PARTICIPANT’S ACCOUNT BALANCE IN EXISTENCE AT THE TIME THE AMENDMENT OR
MODIFICATION IS MADE, CALCULATED AS IF THE PARTICIPANT HAD EXPERIENCED A
TERMINATION OF EMPLOYMENT AS OF THE EFFECTIVE DATE OF THE AMENDMENT OR
MODIFICATION OR, IF THE AMENDMENT OR MODIFICATION OCCURS AFTER THE DATE UPON
WHICH THE PARTICIPANT WAS ELIGIBLE TO RETIRE, THE PARTICIPANT HAD RETIRED AS OF
THE EFFECTIVE DATE OF THE AMENDMENT OR MODIFICATION, (II) NO AMENDMENT OR
MODIFICATION OF THIS SECTION 12.2 OR SECTION 13.2 OF THE PLAN SHALL BE
EFFECTIVE, AND (III) NO AMENDMENT OR MODIFICATION SHALL BE MADE UNLESS SUCH
AMENDMENT OR MODIFICATION COMPLIES WITH SECTION 409A.  THE AMENDMENT OR
MODIFICATION OF THE PLAN SHALL NOT AFFECT ANY PARTICIPANT OR BENEFICIARY WHO HAS
BECOME ENTITLED TO THE PAYMENT OF BENEFITS UNDER THE PLAN AS OF THE DATE OF THE
AMENDMENT OR MODIFICATION; PROVIDED, HOWEVER, THAT THE EMPLOYER SHALL HAVE THE
RIGHT, PRIOR TO A CHANGE IN CONTROL, TO ACCELERATE INSTALLMENT PAYMENTS BY
PAYING THE ACCOUNT BALANCE IN A LUMP SUM OR PURSUANT TO AN ANNUAL INSTALLMENT
METHOD USING FEWER YEARS.  UPON A CHANGE IN CONTROL, THIS PLAN MAY NOT BE
AMENDED OR MODIFIED WITHOUT THE EXPRESS WRITTEN CONSENT OF ALL PLAN
PARTICIPANTS.

 

20

--------------------------------------------------------------------------------


 


(B)           NOTWITHSTANDING ANY PROVISIONS OF THE PLAN TO THE CONTRARY, IN THE
EVENT THAT THE COMPANY DETERMINES THAT ANY PROVISION OF THE PLAN MAY VIOLATE OR
OTHERWISE NOT COMPLY WITH SECTION 409A, THE COMPANY MAY, WITHOUT THE CONSENT OF
ANY EMPLOYER, PARTICIPANT OR BENEFICIARY: (I) ADOPT SUCH AMENDMENTS TO THE PLAN
AND APPROPRIATE POLICIES AND PROCEDURES, INCLUDING AMENDMENTS AND POLICIES WITH
RETROACTIVE EFFECT, THAT THE COMPANY DETERMINES NECESSARY OR APPROPRIATE TO
PRESERVE THE INTENDED TREATMENT OF THE PLAN OR THE BENEFITS PROVIDED BY THE PLAN
AND/OR (II) TAKE SUCH OTHER ACTIONS AS THE COMPANY DETERMINES NECESSARY OR
APPROPRIATE TO COMPLY WITH THE REQUIREMENTS OF SECTION 409A.


 


12.3         EFFECT OF PAYMENT.  THE FULL PAYMENT OF THE APPLICABLE BENEFIT
UNDER ARTICLE 4, ARTICLE 5, ARTICLE 6, ARTICLE 7, ARTICLE 8 OR ARTICLE 9 OF THE
PLAN SHALL COMPLETELY DISCHARGE ALL OBLIGATIONS TO A PARTICIPANT AND HIS OR HER
DESIGNATED BENEFICIARIES UNDER THIS PLAN AND THE PARTICIPANT’S PARTICIPATION
AGREEMENT SHALL TERMINATE.


 


ARTICLE 13
ADMINISTRATION


 


13.1         COMMITTEE DUTIES.  EXCEPT AS OTHERWISE PROVIDED IN THIS ARTICLE 13,
THIS PLAN SHALL BE ADMINISTERED BY A COMMITTEE WHICH SHALL CONSIST OF THE BOARD,
OR SUCH COMMITTEE AS THE BOARD SHALL APPOINT.  MEMBERS OF THE COMMITTEE MAY BE
PARTICIPANTS UNDER THIS PLAN.  THE COMMITTEE SHALL ALSO HAVE THE DISCRETION AND
AUTHORITY TO (I) MAKE, AMEND, INTERPRET, AND ENFORCE ALL APPROPRIATE RULES AND
REGULATIONS FOR THE ADMINISTRATION OF THIS PLAN AND (II) DECIDE OR RESOLVE ANY
AND ALL QUESTIONS INCLUDING INTERPRETATIONS OF THIS PLAN, AS MAY ARISE IN
CONNECTION WITH THE PLAN.  ANY INDIVIDUAL SERVING ON THE COMMITTEE WHO IS A
PARTICIPANT SHALL NOT VOTE OR ACT ON ANY MATTER RELATING SOLELY TO HIMSELF OR
HERSELF.  WHEN MAKING A DETERMINATION OR CALCULATION, THE COMMITTEE SHALL BE
ENTITLED TO RELY ON INFORMATION FURNISHED BY A PARTICIPANT OR THE COMPANY.


 


13.2         ADMINISTRATION UPON CHANGE IN CONTROL.  FOR PURPOSES OF THIS PLAN,
THE COMMITTEE SHALL BE THE “ADMINISTRATOR” AT ALL TIMES PRIOR TO THE OCCURRENCE
OF A CHANGE IN CONTROL.  UPON AND AFTER THE OCCURRENCE OF A CHANGE IN CONTROL,
THE “ADMINISTRATOR” SHALL BE AN INDEPENDENT THIRD PARTY SELECTED BY THE TRUSTEE
OF THE TRUST AND APPROVED BY THE INDIVIDUAL WHO, IMMEDIATELY PRIOR TO SUCH
EVENT, WAS THE COMPANY’S CHIEF EXECUTIVE OFFICER OR, IF NOT SO IDENTIFIED, THE
COMPANY’S HIGHEST RANKING OFFICER (THE “EX-CEO”).  THE ADMINISTRATOR SHALL HAVE
THE DISCRETIONARY POWER TO DETERMINE ALL QUESTIONS ARISING IN CONNECTION WITH
THE ADMINISTRATION OF THE PLAN AND THE INTERPRETATION OF THE PLAN AND TRUST
INCLUDING, BUT NOT LIMITED TO BENEFIT ENTITLEMENT DETERMINATIONS; PROVIDED,
HOWEVER, UPON AND AFTER THE OCCURRENCE OF A CHANGE IN CONTROL, THE ADMINISTRATOR
SHALL HAVE NO POWER TO DIRECT THE INVESTMENT OF PLAN OR TRUST ASSETS OR SELECT
ANY INVESTMENT MANAGER OR CUSTODIAL FIRM FOR THE PLAN OR TRUST.  UPON AND AFTER
THE OCCURRENCE OF A CHANGE IN CONTROL, THE COMPANY MUST: (1) PAY ALL REASONABLE
ADMINISTRATIVE EXPENSES AND FEES OF THE ADMINISTRATOR; (2) INDEMNIFY THE
ADMINISTRATOR AGAINST ANY COSTS, EXPENSES AND

 

21

--------------------------------------------------------------------------------


 


LIABILITIES INCLUDING, WITHOUT LIMITATION, ATTORNEY’S FEES AND EXPENSES ARISING
IN CONNECTION WITH THE PERFORMANCE OF THE ADMINISTRATOR HEREUNDER, EXCEPT WITH
RESPECT TO MATTERS RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
THE ADMINISTRATOR OR ITS EMPLOYEES OR AGENTS; AND (3) SUPPLY FULL AND TIMELY
INFORMATION TO THE ADMINISTRATOR OR ALL MATTERS RELATING TO THE PLAN, THE TRUST,
THE PARTICIPANTS AND THEIR BENEFICIARIES, THE ACCOUNT BALANCES OF THE
PARTICIPANTS, THE DATE OF CIRCUMSTANCES OF THE RETIREMENT, DISABILITY, DEATH OR
TERMINATION OF EMPLOYMENT OF THE PARTICIPANTS, AND SUCH OTHER PERTINENT
INFORMATION AS THE ADMINISTRATOR MAY REASONABLY REQUIRE.  UPON AND AFTER A
CHANGE IN CONTROL, THE ADMINISTRATOR MAY BE TERMINATED (AND A REPLACEMENT
APPOINTED) BY THE TRUSTEE ONLY WITH THE APPROVAL OF THE EX-CEO.  UPON AND AFTER
A CHANGE IN CONTROL, THE ADMINISTRATOR MAY NOT BE TERMINATED BY THE COMPANY.


 


13.3         AGENTS.  IN THE ADMINISTRATION OF THIS PLAN, THE COMMITTEE MAY,
FROM TIME TO TIME, EMPLOY AGENTS AND DELEGATE TO THEM SUCH ADMINISTRATIVE DUTIES
AS IT SEES FIT (INCLUDING ACTING THROUGH A DULY APPOINTED REPRESENTATIVE) AND
MAY FROM TIME TO TIME CONSULT WITH COUNSEL WHO MAY BE COUNSEL TO ANY EMPLOYER.


 


13.4         BINDING EFFECT OF DECISIONS.  THE DECISION OR ACTION OF THE
ADMINISTRATOR WITH RESPECT TO ANY QUESTION ARISING OUT OF OR IN CONNECTION WITH
THE ADMINISTRATION, INTERPRETATION AND APPLICATION OF THE PLAN AND THE RULES AND
REGULATIONS PROMULGATED HEREUNDER SHALL BE FINAL AND CONCLUSIVE AND BINDING UPON
ALL PERSONS HAVING ANY INTEREST IN THE PLAN.


 


13.5         INDEMNITY OF COMMITTEE.  ALL EMPLOYERS SHALL INDEMNIFY AND HOLD
HARMLESS THE MEMBERS OF THE COMMITTEE, ANY EMPLOYEE TO WHOM THE DUTIES OF THE
COMMITTEE MAY BE DELEGATED, AND THE ADMINISTRATOR AGAINST ANY AND ALL CLAIMS,
LOSSES, DAMAGES, EXPENSES OR LIABILITIES ARISING FROM ANY ACTION OR FAILURE TO
ACT WITH RESPECT TO THIS PLAN, EXCEPT IN THE CASE OF WILLFUL MISCONDUCT BY THE
COMMITTEE, ANY OF ITS MEMBERS, ANY SUCH EMPLOYEE OR THE ADMINISTRATOR.


 


13.6         EMPLOYER INFORMATION.  TO ENABLE THE COMMITTEE AND/OR ADMINISTRATOR
TO PERFORM ITS FUNCTIONS, THE COMPANY AND EACH EMPLOYER SHALL SUPPLY FULL AND
TIMELY INFORMATION TO THE COMMITTEE AND/OR ADMINISTRATOR, AS THE CASE MAY BE, ON
ALL MATTERS RELATING TO THE COMPENSATION OF ITS PARTICIPANTS, THE DATE AND
CIRCUMSTANCES OF THE RETIREMENT, DISABILITY, DEATH OR CIRCUMSTANCES OF THE
RETIREMENT, DISABILITY, DEATH OR TERMINATION OF EMPLOYMENT OF ITS PARTICIPANTS,
AND SUCH OTHER PERTINENT INFORMATION AS THE COMMITTEE OR ADMINISTRATOR MAY
REASONABLY REQUIRE.


 


ARTICLE 14
OTHER BENEFITS AND AGREEMENTS


 


14.1         COORDINATION WITH OTHER BENEFITS.  THE BENEFITS PROVIDED FOR A
PARTICIPANT AND PARTICIPANT’S BENEFICIARY UNDER THE PLAN ARE IN ADDITION TO ANY
OTHER BENEFITS AVAILABLE TO SUCH PARTICIPANT UNDER ANY OTHER PLAN OR PROGRAM FOR
EMPLOYEES OF THE PARTICIPANT’S EMPLOYER.  THE PLAN SHALL SUPPLEMENT AND SHALL
NOT SUPERSEDE, MODIFY OR AMEND ANY OTHER SUCH PLAN OR PROGRAM EXCEPT AS MAY
OTHERWISE BE EXPRESSLY PROVIDED.

 

22

--------------------------------------------------------------------------------


 


ARTICLE 15
CLAIMS PROCEDURES


 


15.1         PRESENTATION OF CLAIM.  ANY PARTICIPANT OR BENEFICIARY OF A
DECEASED PARTICIPANT (SUCH PARTICIPANT OR BENEFICIARY BEING REFERRED TO BELOW AS
A “CLAIMANT”) MAY DELIVER TO THE COMMITTEE A WRITTEN CLAIM FOR A DETERMINATION
WITH RESPECT TO THE AMOUNTS DISTRIBUTABLE TO SUCH CLAIMANT FROM THE PLAN.  IF
SUCH A CLAIM RELATES TO THE CONTENTS OF A NOTICE RECEIVED BY THE CLAIMANT, THE
CLAIM MUST BE MADE WITHIN SIXTY (60) DAYS AFTER SUCH NOTICE WAS RECEIVED BY THE
CLAIMANT.  ALL OTHER CLAIMS MUST BE MADE WITHIN 180 DAYS OF THE DATE ON WHICH
THE EVENT THAT CAUSED THE CLAIM TO ARISE OCCURRED.  THE CLAIM MUST STATE WITH
PARTICULARITY THE DETERMINATION DESIRED BY THE CLAIMANT.


 


15.2         NOTIFICATION OF DECISION.  THE COMMITTEE SHALL CONSIDER A
CLAIMANT’S CLAIM WITHIN A REASONABLE TIME, BUT NO LATER THAN NINETY (90) DAYS
(FORTY-FIVE (45) DAYS IN THE CASE OF A CLAIM BASED ON DISABILITY) AFTER
RECEIVING THE CLAIM.  IF THE COMMITTEE DETERMINES THAT SPECIAL CIRCUMSTANCES
REQUIRE AN EXTENSION OF TIME FOR PROCESSING THE CLAIM, WRITTEN NOTICE OF THE
EXTENSION SHALL BE FURNISHED TO THE CLAIMANT PRIOR TO THE TERMINATION OF THE
INITIAL NINETY (90) DAY (FORTY-FIVE (45) DAY, IN THE CASE OF A CLAIM BASED ON
DISABILITY) PERIOD.  IN NO EVENT SHALL SUCH EXTENSION EXCEED A PERIOD OF NINETY
(90) DAYS (THIRTY (30) DAYS, IN THE CASE OF A CLAIM BASED ON DISABILITY) FROM
THE END OF THE INITIAL PERIOD.  THE EXTENSION NOTICE SHALL INDICATE THE SPECIAL
CIRCUMSTANCES REQUIRING AN EXTENSION OF TIME AND THE DATE BY WHICH THE COMMITTEE
EXPECTS TO RENDER THE BENEFIT DETERMINATION.  THE COMMITTEE SHALL NOTIFY THE
CLAIMANT IN WRITING:


 


(A)           THAT THE CLAIMANT’S REQUESTED DETERMINATION HAS BEEN MADE, AND
THAT THE CLAIM HAS BEEN ALLOWED IN FULL; OR


 


(B)           THAT THE COMMITTEE HAS REACHED A CONCLUSION CONTRARY, IN WHOLE OR
IN PART, TO THE CLAIMANT’S REQUESTED DETERMINATION, AND SUCH NOTICE MUST SET
FORTH IN A MANNER CALCULATED TO BE UNDERSTOOD BY THE CLAIMANT:


 

(I)            THE SPECIFIC REASON(S) FOR THE DENIAL OF THE CLAIM, OR ANY PART
OF IT;

 

(II)           SPECIFIC REFERENCE(S) TO PERTINENT PROVISIONS OF THE PLAN UPON
WHICH SUCH DENIAL WAS BASED;

 

(III)          A DESCRIPTION OF ANY ADDITIONAL MATERIAL OR INFORMATION NECESSARY
FOR THE CLAIMANT TO PERFECT THE CLAIM, AND AN EXPLANATION OF WHY SUCH MATERIAL
OR INFORMATION IS NECESSARY;

 

(IV)          AN EXPLANATION OF THE CLAIM REVIEW PROCEDURE SET FORTH IN
SECTION 15.3 BELOW; AND

 

(V)           A STATEMENT OF THE CLAIMANT’S RIGHT TO BRING A CIVIL ACTION UNDER
ERISA SECTION 502(A) FOLLOWING AN ADVERSE BENEFIT DETERMINATION ON REVIEW.

 

23

--------------------------------------------------------------------------------


 


15.3         REVIEW OF A DENIED CLAIM.  ON OR BEFORE SIXTY (60) DAYS (ONE
HUNDRED-EIGHTY (180) DAYS, IN THE CASE OF A CLAIM BASED ON DISABILITY) AFTER
RECEIVING A NOTICE FROM THE COMMITTEE THAT A CLAIM HAS BEEN DENIED, IN WHOLE OR
IN PART, A CLAIMANT (OR THE CLAIMANT’S DULY AUTHORIZED REPRESENTATIVE) MAY FILE
WITH THE COMMITTEE A WRITTEN REQUEST FOR A REVIEW OF THE DENIAL OF THE CLAIM. 
THE CLAIMANT (OR THE CLAIMANT’S DULY AUTHORIZED REPRESENTATIVE):


 


(A)           MAY, UPON REQUEST AND FREE OF CHARGE, HAVE REASONABLE ACCESS TO,
AND COPIES OF, ALL DOCUMENTS, RECORDS AND OTHER INFORMATION RELEVANT TO THE
CLAIM FOR BENEFITS;


 


(B)           MAY SUBMIT WRITTEN COMMENTS OR OTHER DOCUMENTS; AND/OR


 


(C)           MAY REQUEST A HEARING, WHICH THE COMMITTEE, IN ITS SOLE
DISCRETION, MAY GRANT.


 


15.4         DECISION ON REVIEW.  THE COMMITTEE SHALL RENDER ITS DECISION ON
REVIEW PROMPTLY, AND NO LATER THAN SIXTY (60) DAYS (FORTY-FIVE (45) DAYS, IN THE
CASE OF A CLAIM BASED ON DISABILITY) AFTER THE COMMITTEE RECEIVES THE CLAIMANT’S
WRITTEN REQUEST FOR A REVIEW OF THE DENIAL OF THE CLAIM.  IF THE COMMITTEE
DETERMINES THAT SPECIAL CIRCUMSTANCES REQUIRE AN EXTENSION OF TIME FOR
PROCESSING THE CLAIM, WRITTEN NOTICE OF THE EXTENSION SHALL BE FURNISHED TO THE
CLAIMANT PRIOR TO THE TERMINATION OF THE INITIAL SIXTY (60) DAY PERIOD.  IN NO
EVENT SHALL SUCH EXTENSION EXCEED A PERIOD OF SIXTY (60) DAYS (FORTY-FIVE (45)
DAYS, IN THE CASE OF A CLAIM BASED ON DISABILITY) FROM THE END OF THE INITIAL
PERIOD.  THE EXTENSION NOTICE SHALL INDICATE THE SPECIAL CIRCUMSTANCES REQUIRING
AN EXTENSION OF TIME AND THE DATE BY WHICH THE COMMITTEE EXPECTS TO RENDER THE
BENEFIT DETERMINATION.  IN RENDERING ITS DECISION, THE COMMITTEE SHALL TAKE INTO
ACCOUNT ALL COMMENTS, DOCUMENTS, RECORDS AND OTHER INFORMATION SUBMITTED BY THE
CLAIMANT RELATING TO THE CLAIM, WITHOUT REGARD TO WHETHER SUCH INFORMATION WAS
SUBMITTED OR CONSIDERED IN THE INITIAL BENEFIT DETERMINATION.  THE DECISION MUST
BE WRITTEN IN A MANNER CALCULATED TO BE UNDERSTOOD BY THE CLAIMANT, AND IT MUST
CONTAIN:


 


(A)           SPECIFIC REASONS FOR THE DECISION;


 


(B)           SPECIFIC REFERENCE(S) TO THE PERTINENT PLAN PROVISIONS UPON WHICH
THE DECISION WAS BASED;


 


(C)           A STATEMENT THAT THE CLAIMANT IS ENTITLED TO RECEIVE, UPON REQUEST
AND FREE OF CHARGE, REASONABLE ACCESS TO AND COPIES OF, ALL DOCUMENTS, RECORDS
AND OTHER INFORMATION RELEVANT (AS DEFINED IN APPLICABLE ERISA REGULATIONS) TO
THE CLAIMANT’S CLAIM FOR BENEFITS; AND


 


(D)           A STATEMENT OF THE CLAIMANT’S RIGHT TO BRING A CIVIL ACTION UNDER
ERISA SECTION 502(A).

 

24

--------------------------------------------------------------------------------


 


15.5         LEGAL ACTION.  A CLAIMANT’S COMPLIANCE WITH THE FOREGOING
PROVISIONS OF THIS ARTICLE 15 IS A MANDATORY PREREQUISITE TO A CLAIMANT’S RIGHT
TO COMMENCE ANY LEGAL ACTION WITH RESPECT TO ANY CLAIM FOR BENEFITS UNDER THIS
PLAN.


 


ARTICLE 16
TRUST


 


16.1         ESTABLISHMENT OF THE TRUST.  THE COMPANY MAY, IN ITS SOLE
DISCRETION, ESTABLISH THE TRUST.  IF THE COMPANY ESTABLISHES A TRUST, EACH
EMPLOYER SHALL AT LEAST ANNUALLY TRANSFER OVER TO THE TRUST SUCH ASSETS AS THE
EMPLOYER DETERMINES, IN ITS SOLE DISCRETION, ARE NECESSARY TO PROVIDE, ON A
PRESENT VALUE BASIS, FOR ITS RESPECTIVE FUTURE LIABILITIES CREATED WITH RESPECT
TO THE ANNUAL DEFERRAL AMOUNTS, AND ANNUAL SET-ASIDE AMOUNTS FOR SUCH EMPLOYER’S
PARTICIPANTS FOR ALL PERIODS PRIOR TO THE TRANSFER, AS WELL AS ANY DEBITS AND
CREDITS TO THE PARTICIPANTS’ ACCOUNT BALANCES FOR ALL PERIODS PRIOR TO THE
TRANSFER, TAKING INTO CONSIDERATION THE VALUE OF THE ASSETS IN THE TRUST AT THE
TIME OF THE TRANSFER.


 


16.2         INTERRELATIONSHIP OF THE PLAN AND THE TRUST.  THE PROVISIONS OF THE
PLAN AND THE PARTICIPATION AGREEMENT SHALL GOVERN THE RIGHTS OF A PARTICIPANT TO
RECEIVE DISTRIBUTIONS PURSUANT TO THE PLAN.  THE PROVISIONS OF THE TRUST, IF
ESTABLISHED, SHALL GOVERN THE RIGHTS OF THE EMPLOYERS, PARTICIPANTS AND THE
CREDITORS OF THE EMPLOYERS TO THE ASSETS TRANSFERRED TO THE TRUST.  EACH
EMPLOYER SHALL AT ALL TIMES REMAIN LIABLE TO CARRY OUT ITS OBLIGATIONS UNDER THE
PLAN.


 


16.3         DISTRIBUTIONS FROM THE TRUST.  EACH EMPLOYER’S OBLIGATIONS UNDER
THE PLAN MAY BE SATISFIED WITH TRUST ASSETS DISTRIBUTED PURSUANT TO THE TERMS OF
THE TRUST, AND ANY SUCH DISTRIBUTION SHALL REDUCE THE EMPLOYER’S OBLIGATIONS
UNDER THIS PLAN.


 


ARTICLE 17
MISCELLANEOUS


 


17.1         STATUS OF PLAN.  THE PLAN IS INTENDED TO BE A PLAN THAT IS NOT
QUALIFIED WITHIN THE MEANING OF CODE SECTION 401(A) AND THAT “IS UNFUNDED AND IS
MAINTAINED BY AN EMPLOYER PRIMARILY FOR THE PURPOSE OF PROVIDING DEFERRED
COMPENSATION FOR A SELECT GROUP OF MANAGEMENT OR HIGHLY COMPENSATED EMPLOYEE”
WITHIN THE MEANING OF ERISA SECTIONS 201(2), 301(A)(3) AND 401(A)(1).  THE PLAN
SHALL BE ADMINISTERED AND INTERPRETED TO THE EXTENT POSSIBLE IN A MANNER
CONSISTENT WITH THAT INTENT.


 


17.2         UNSECURED GENERAL CREDITOR.  PARTICIPANTS AND THEIR BENEFICIARIES,
HEIRS, SUCCESSORS AND ASSIGNS SHALL HAVE NO LEGAL OR EQUITABLE RIGHTS, INTERESTS
OR CLAIMS IN ANY PROPERTY OR ASSETS OF AN EMPLOYER.  FOR PURPOSES OF THE PAYMENT
OF BENEFITS UNDER THIS PLAN, ANY AND ALL OF AN EMPLOYER’S ASSETS SHALL BE, AND
REMAIN, THE GENERAL, UNPLEDGED UNRESTRICTED ASSETS OF THE EMPLOYER.  AN
EMPLOYER’S OBLIGATION UNDER THE PLAN SHALL BE MERELY THAT OF AN UNFUNDED AND
UNSECURED PROMISE TO PAY MONEY IN THE FUTURE.

 

25

--------------------------------------------------------------------------------


 


17.3         EMPLOYER’S LIABILITY.  AN EMPLOYER’S LIABILITY FOR THE PAYMENT OF
BENEFITS SHALL BE DEFINED ONLY BY THE PLAN AND THE PARTICIPATION AGREEMENT, AS
ENTERED INTO BETWEEN THE EMPLOYER AND A PARTICIPANT.  AN EMPLOYER SHALL HAVE NO
OBLIGATION TO A PARTICIPANT UNDER THE PLAN EXCEPT AS EXPRESSLY PROVIDED IN THE
PLAN AND HIS OR HER PARTICIPATION AGREEMENT.


 


17.4         NONASSIGNABILITY.  NEITHER A PARTICIPANT NOR ANY OTHER PERSON SHALL
HAVE ANY RIGHT TO COMMUTE, SELL, ASSIGN, TRANSFER, PLEDGE, ANTICIPATE, MORTGAGE
OR OTHERWISE ENCUMBER, TRANSFER, HYPOTHECATE, ALIENATE OR CONVEY IN ADVANCE OF
ACTUAL RECEIPT, THE AMOUNTS, IF ANY, PAYABLE HEREUNDER, OR ANY PART THEREOF,
WHICH ARE, AND ALL RIGHTS TO WHICH ARE EXPRESSLY DECLARED TO BE, UNASSIGNABLE
AND NON-TRANSFERABLE.  NO PART OF THE AMOUNTS PAYABLE SHALL, PRIOR TO ACTUAL
PAYMENT, BE SUBJECT TO SEIZURE, ATTACHMENT, GARNISHMENT OR SEQUESTRATION FOR THE
PAYMENT OF ANY DEBTS, JUDGMENTS, ALIMONY OR SEPARATE MAINTENANCE OWED BY A
PARTICIPANT OR ANY OTHER PERSON, BE TRANSFERABLE BY OPERATION OF LAW IN THE
EVENT OF A PARTICIPANT’S OR ANY OTHER PERSON’S BANKRUPTCY OR INSOLVENCY OR BE
TRANSFERABLE TO A SPOUSE AS A RESULT OF A PROPERTY SETTLEMENT OR OTHERWISE.


 


17.5         NOT A CONTRACT OF EMPLOYMENT.  THE TERMS AND CONDITIONS OF THIS
PLAN SHALL NOT BE DEEMED TO CONSTITUTE A CONTRACT OF EMPLOYMENT BETWEEN ANY
EMPLOYER AND THE PARTICIPANT.  SUCH EMPLOYMENT IS HEREBY ACKNOWLEDGED TO BE AN
“AT WILL” EMPLOYMENT RELATIONSHIP THAT CAN BE TERMINATED AT ANY TIME FOR ANY
REASON, OR NO REASON, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE, UNLESS
EXPRESSLY PROVIDED IN A WRITTEN EMPLOYMENT AGREEMENT.  NOTHING IN THIS PLAN
SHALL BE DEEMED TO GIVE A PARTICIPANT THE RIGHT TO BE RETAINED IN THE SERVICE OF
ANY EMPLOYER, EITHER AS AN EMPLOYEE OR A DIRECTOR, OR TO INTERFERE WITH THE
RIGHT OF ANY EMPLOYER TO DISCIPLINE OR DISCHARGE THE PARTICIPANT AT ANY TIME.


 


17.6         FURNISHING INFORMATION.  A PARTICIPANT OR HIS OR HER BENEFICIARY
WILL COOPERATE WITH THE COMMITTEE BY FURNISHING ANY AND ALL INFORMATION
REQUESTED BY THE COMMITTEE AND TAKE SUCH OTHER ACTIONS AS MAY BE REQUESTED IN
ORDER TO FACILITATE THE ADMINISTRATION OF THE PLAN AND THE PAYMENTS OF BENEFITS
HEREUNDER, INCLUDING BUT NOT LIMITED TO TAKING SUCH PHYSICAL EXAMINATIONS AS THE
COMMITTEE MAY DEEM NECESSARY.


 


17.7         TERMS.  WHENEVER ANY WORDS ARE USED HEREIN IN THE MASCULINE, THEY
SHALL BE CONSTRUED AS THOUGH THEY WERE IN THE FEMININE IN ALL CASES WHERE THEY
WOULD SO APPLY; AND WHENEVER ANY WORDS ARE USED HEREIN IN THE SINGULAR OR IN THE
PLURAL, THEY SHALL BE CONSTRUED AS THOUGH THEY WERE USED IN THE PLURAL OR THE
SINGULAR, AS THE CASE MAY BE, IN ALL CASES WHERE THEY WOULD SO APPLY.


 


17.8         CAPTIONS.  THE CAPTIONS OF THE ARTICLES, SECTIONS AND PARAGRAPHS OF
THIS PLAN ARE FOR CONVENIENCE ONLY AND SHALL NOT CONTROL OR AFFECT THE MEANING
OR CONSTRUCTION OF ANY OF ITS PROVISIONS.


 


17.9         GOVERNING LAW.  SUBJECT TO ERISA, THE PROVISIONS OF THIS PLAN SHALL
BE CONSTRUED AND INTERPRETED ACCORDING TO THE INTERNAL LAWS OF THE STATE OF
ILLINOIS WITHOUT REGARD TO ITS CONFLICTS OF LAWS PRINCIPLES.

 

26

--------------------------------------------------------------------------------


 


17.10       NOTICE.  ANY NOTICE OR FILING REQUIRED OR PERMITTED TO BE GIVEN TO
THE COMMITTEE UNDER THIS PLAN SHALL BE SUFFICIENT IF IN WRITING AND
HAND-DELIVERED, OR SENT BY REGISTERED OR CERTIFIED MAIL, TO THE ADDRESS BELOW:

 

Duane G. Debs

President and Chief Financial Officer

West Suburban Bancorp, Inc.

2800 S. Finley Rd.

Downers Grove, IL 60515

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 


17.11       SUCCESSORS.  THE PROVISIONS OF THIS PLAN SHALL BIND AND INURE TO THE
BENEFIT OF THE PARTICIPANT’S EMPLOYER AND ITS SUCCESSORS AND ASSIGNS AND THE
PARTICIPANT AND THE PARTICIPANT’S DESIGNATED BENEFICIARIES.


 


17.12       SPOUSE’S INTEREST.  THE INTEREST IN THE BENEFITS HEREUNDER OF A
SPOUSE OF A PARTICIPANT WHO HAS PREDECEASED THE PARTICIPANT SHALL AUTOMATICALLY
PASS TO THE PARTICIPANT AND SHALL NOT BE TRANSFERABLE BY SUCH SPOUSE IN ANY
MANNER, INCLUDING BUT NOT LIMITED TO SUCH SPOUSE’S WILL, NOR SHALL SUCH INTEREST
PASS UNDER THE LAWS OF INTESTATE SUCCESSION.


 


17.13       VALIDITY.  IN CASE ANY PROVISION OF THIS PLAN SHALL BE ILLEGAL OR
INVALID FOR ANY REASON, SAID ILLEGALITY OR INVALIDITY SHALL NOT AFFECT THE
REMAINING PARTS HEREOF, BUT THIS PLAN SHALL BE CONSTRUED AND ENFORCED AS IF SUCH
ILLEGAL OR INVALID PROVISION HAD NEVER BEEN INSERTED HEREIN.


 


17.14       INCOMPETENT.  IF THE COMMITTEE DETERMINES IN ITS DISCRETION THAT A
BENEFIT UNDER THIS PLAN IS TO BE PAID TO A MINOR, A PERSON DECLARED INCOMPETENT
OR TO A PERSON INCAPABLE OF HANDLING THE DISPOSITION OF THAT PERSON’S PROPERTY,
THE COMMITTEE MAY DIRECT PAYMENT OF SUCH BENEFIT TO THE GUARDIAN, LEGAL
REPRESENTATIVE OR PERSON HAVING THE CARE AND CUSTODY OF SUCH MINOR, INCOMPETENT
OR INCAPABLE PERSON.  THE COMMITTEE MAY REQUIRE PROOF OF MINORITY, INCOMPETENCE,
INCAPACITY OR GUARDIANSHIP, AS IT MAY DEEM APPROPRIATE PRIOR TO DISTRIBUTION OF
THE BENEFIT.  ANY PAYMENT OF A BENEFIT SHALL BE A PAYMENT FOR THE ACCOUNT OF THE
PARTICIPANT AND THE PARTICIPANT’S BENEFICIARY, AS THE CASE MAY BE, AND SHALL BE
A COMPLETE DISCHARGE OF ANY LIABILITY UNDER THE PLAN FOR SUCH PAYMENT AMOUNT.


 


17.15       COURT ORDER.  THE COMMITTEE IS AUTHORIZED TO MAKE ANY PAYMENTS
DIRECTED BY COURT ORDER IN ANY ACTION IN WHICH THE PLAN OR THE COMMITTEE HAS
BEEN NAMED AS A PARTY.  IN ADDITION, IF A COURT DETERMINES THAT A SPOUSE OR
FORMER SPOUSE OF A PARTICIPANT HAS AN INTEREST IN THE PARTICIPANT’S BENEFITS
UNDER THE PLAN IN CONNECTION WITH A PROPERTY

 

27

--------------------------------------------------------------------------------


 


SETTLEMENT OR OTHERWISE, THE COMMITTEE, IN ITS SOLE DISCRETION, SHALL HAVE THE
RIGHT, NOTWITHSTANDING ANY ELECTION MADE BY A PARTICIPANT, TO IMMEDIATELY
DISTRIBUTE THE SPOUSE’S OR FORMER SPOUSE’S INTEREST IN THE PARTICIPANT’S
BENEFITS UNDER THE PLAN TO THAT SPOUSE OR FORMER SPOUSE.  NOTWITHSTANDING THE
FOREGOING, THE COMMITTEE SHALL INTERPRET THIS PROVISION IN A MANNER CONSISTENT
WITH SECTION 409A.


 


17.16       DISTRIBUTION IN THE EVENT OF INCOME INCLUSION UNDER SECTION 409A. 
IF ANY PORTION OF A PARTICIPANT’S ACCOUNT BALANCE UNDER THIS PLAN IS REQUIRED TO
BE INCLUDED IN INCOME BY THE PARTICIPANT PRIOR TO RECEIPT DUE TO A FAILURE OF
THIS PLAN TO MEET THE REQUIREMENTS OF SECTION 409A, THE PARTICIPANT MAY PETITION
THE COMMITTEE OR ADMINISTRATOR, AS APPLICABLE, FOR A DISTRIBUTION OF THAT
PORTION OF HIS OR HER ACCOUNT BALANCE THAT IS REQUIRED TO BE INCLUDED IN HIS OR
HER INCOME.  UPON THE GRANT OF SUCH A PETITION, WHICH GRANT SHALL NOT BE
UNREASONABLY WITHHELD, THE EMPLOYER SHALL DISTRIBUTE TO THE PARTICIPANT
IMMEDIATELY AVAILABLE FUNDS IN AN AMOUNT EQUAL TO THE PORTION OF HIS OR HER
ACCOUNT BALANCE REQUIRED TO BE INCLUDED IN INCOME AS A RESULT OF THE FAILURE OF
THE PLAN TO MEET THE REQUIREMENTS OF SECTION 409A, WHICH AMOUNT SHALL NOT EXCEED
THE PARTICIPANT’S UNPAID ACCOUNT BALANCE UNDER THE PLAN.  IF THE PETITION IS
GRANTED, SUCH DISTRIBUTION SHALL BE MADE WITHIN NINETY (90) DAYS OF THE DATE
WHEN THE PARTICIPANT’S PETITION IS GRANTED.  SUCH A DISTRIBUTION SHALL AFFECT
AND REDUCE THE PARTICIPANT’S BENEFITS TO BE PAID UNDER THIS PLAN.


 


17.17       DEDUCTION LIMITATION ON BENEFIT PAYMENTS.  IF THE COMPANY DETERMINES
IN GOOD FAITH PRIOR TO A CHANGE IN CONTROL THAT THERE IS A REASONABLE LIKELIHOOD
THAT ANY COMPENSATION PAID TO A PARTICIPANT FOR A TAXABLE YEAR OF THE COMPANY
WOULD NOT BE DEDUCTIBLE BY THE COMPANY SOLELY BY REASON OF THE LIMITATION UNDER
CODE SECTION 162(M), THEN TO THE EXTENT DEEMED NECESSARY BY THE COMPANY TO
ENSURE THAT THE ENTIRE AMOUNT OF ANY DISTRIBUTION TO THE PARTICIPANT PURSUANT TO
THIS PLAN PRIOR TO THE CHANGE IN CONTROL IS DEDUCTIBLE, THE COMPANY MAY DEFER
ALL OR ANY PORTION OF A DISTRIBUTION UNDER THIS PLAN.  ANY AMOUNTS DEFERRED
PURSUANT TO THIS LIMITATION SHALL CONTINUE TO BE CREDITED/DEBITED WITH
ADDITIONAL AMOUNTS IN ACCORDANCE WITH SECTION 3.8 ABOVE.  THE AMOUNTS SO
DEFERRED AND AMOUNTS CREDITED THEREON SHALL BE DISTRIBUTED, IN ACCORDANCE WITH
THE REQUIREMENTS OF SECTION 409A, TO THE PARTICIPANT OR HIS OR HER BENEFICIARY
(IN THE EVENT OF THE PARTICIPANT’S DEATH) IN A SINGLE LUMP SUM AT THE EARLIEST
POSSIBLE DATE, AS DETERMINED BY THE COMPANY IN GOOD FAITH, ON WHICH THE
DEDUCTIBILITY OF COMPENSATION PAID OR PAYABLE TO THE PARTICIPANT FOR THE TAXABLE
YEAR OF THE COMPANY DURING WHICH THE DISTRIBUTION IS MADE WILL NOT BE LIMITED BY
CODE SECTION 162(M).


 


17.18       INSURANCE.  THE EMPLOYERS, ON THEIR OWN BEHALF OR ON BEHALF OF THE
TRUSTEE OF THE TRUST, AND, IN THEIR SOLE DISCRETION, MAY APPLY FOR AND PROCURE
INSURANCE ON THE LIFE OF THE PARTICIPANT, IN SUCH AMOUNTS AND IN SUCH FORMS AS
THE TRUST MAY CHOOSE.  THE EMPLOYERS OR THE TRUSTEE OF THE TRUST, AS THE CASE
MAY BE, SHALL BE THE SOLE OWNER AND BENEFICIARY OF ANY SUCH INSURANCE.  THE
PARTICIPANT SHALL HAVE NO INTEREST WHATSOEVER IN ANY SUCH POLICY OR POLICIES,
AND AT THE REQUEST OF THE EMPLOYERS SHALL SUBMIT TO MEDICAL EXAMINATIONS AND
SUPPLY SUCH INFORMATION AND EXECUTE SUCH DOCUMENTS AS MAY BE REQUIRED BY THE
INSURANCE COMPANY OR COMPANIES TO WHOM THE EMPLOYERS HAVE APPLIED FOR INSURANCE.

 

28

--------------------------------------------------------------------------------


 


17.19       LEGAL FEES TO ENFORCE RIGHTS AFTER CHANGE IN CONTROL.  THE COMPANY
AND EACH EMPLOYER IS AWARE THAT UPON THE OCCURRENCE OF A CHANGE IN CONTROL, THE
BOARD OR THE BOARD OF DIRECTORS OF A PARTICIPANT’S EMPLOYER (WHICH MIGHT THEN BE
COMPOSED OF NEW MEMBERS) OR A SHAREHOLDER OF THE COMPANY OR THE PARTICIPANT’S
EMPLOYER, OR OF ANY SUCCESSOR CORPORATION MIGHT THEN CAUSE OR ATTEMPT TO CAUSE
THE COMPANY, THE PARTICIPANT’S EMPLOYER OR SUCH SUCCESSOR TO REFUSE TO COMPLY
WITH ITS OBLIGATIONS UNDER THE PLAN AND MIGHT CAUSE OR ATTEMPT TO CAUSE THE
COMPANY OR THE PARTICIPANT’S EMPLOYER TO INSTITUTE, OR MAY INSTITUTE, LITIGATION
SEEKING TO DENY PARTICIPANTS THE BENEFITS INTENDED UNDER THE PLAN.  IN THESE
CIRCUMSTANCES, THE PURPOSE OF THE PLAN COULD BE FRUSTRATED.  ACCORDINGLY, IF,
FOLLOWING A CHANGE IN CONTROL, IT SHOULD APPEAR TO ANY PARTICIPANT THAT THE
COMPANY, THE PARTICIPANT’S EMPLOYER OR ANY SUCCESSOR CORPORATION HAS FAILED TO
COMPLY WITH ANY OF ITS OBLIGATIONS UNDER THE PLAN OR ANY AGREEMENT THEREUNDER
OR, IF THE COMPANY, SUCH EMPLOYER OR ANY OTHER PERSON TAKES ANY ACTION TO
DECLARE THE PLAN VOID OR UNENFORCEABLE OR INSTITUTES ANY LITIGATION OR OTHER
LEGAL ACTION DESIGNED TO DENY, DIMINISH OR TO RECOVER FROM ANY PARTICIPANT THE
BENEFITS INTENDED TO BE PROVIDED, THEN THE COMPANY AND THE PARTICIPANT’S
EMPLOYER IRREVOCABLY AUTHORIZE SUCH PARTICIPANT TO RETAIN COUNSEL OF HIS OR HER
CHOICE AT THE EXPENSE OF THE COMPANY AND THE PARTICIPANT’S EMPLOYER (WHO SHALL
BE JOINTLY AND SEVERALLY LIABLE) TO REPRESENT SUCH PARTICIPANT IN CONNECTION
WITH THE INITIATION OR DEFENSE OF ANY LITIGATION OR OTHER LEGAL ACTION, WHETHER
BY OR AGAINST THE COMPANY, THE PARTICIPANT’S EMPLOYER OR ANY DIRECTOR, OFFICER,
SHAREHOLDER OR OTHER PERSON AFFILIATED WITH THE COMPANY, THE PARTICIPANT’S
EMPLOYER OR ANY SUCCESSOR THERETO IN ANY JURISDICTION.  NOTWITHSTANDING THE
FOREGOING, THE EMPLOYER SHALL BE LIABLE FOR LEGAL FEES AND EXPENSES PURSUANT TO
THIS SECTION 17.19 ONLY TO THE EXTENT INCURRED IN CONNECTION WITH A “BONA FIDE”
DISPUTE AS PROVIDED UNDER SECTION 409A.  ALL PAYMENTS MADE HEREUNDER SHALL BE
PAID OR REIMBURSED BY THE EMPLOYER NOT LATER THAN DECEMBER 31ST OF THE YEAR
FOLLOWING THE YEAR IN WHICH THE FEES WERE INCURRED.


 


 

IN WITNESS WHEREOF, the Company has signed this Plan document as of December 30,
2008.

 

 

 

WEST SUBURBAN BANCORP, INC., an Illinois
corporation

 

 

 

 

 

By:

/s/ Duane G. Debs

 

Title:

President

 

29

--------------------------------------------------------------------------------


 

Measurement Funds

 

Following is a list of the Measurement Funds currently available under the Plan:

 

1.             Dreyfus Mid Cap Index Fund (described as a mutual fund seeking
capital appreciation by matching the performance of the S&P 400 Index);

 

2.             Fidelity Growth Portfolio (described as a mutual fund which seeks
capital appreciation by investing in equity securities of companies with
above-average growth potential);

 

3.             Fidelity VIP II Contrafund Portfolio (described as a mutual fund
which seeks long-term capital appreciation by investing in equity securities of
companies whose value the manager believes may not be fully recognized by the
public);

 

4.             J.P. Morgan Balanced Fund (described as a mutual fund which seeks
as high a level of current income as is consistent with the preservation of
capital);

 

5.             MAS NSAT Multi Sector Bond Fund (described as a mutual fund which
seeks a high level of current income and capital appreciation);

 

6.             Nationwide (Dreyfus) Small Cap Value Fund (described as a mutual
fund which seeks capital appreciation by investing primarily in equity
securities of companies with a median market capitalization of approximately $1
billion);

 

7.             Nationwide Money Market Fund (described as a mutual fund which
seeks as high a level of current income as is consistent with the preservation
of capital and maintenance of liquidity by investing primarily in high-quality
money market obligations);

 

8.             NSAT Government Bond Fund (described as a mutual fund which seeks
to provide as high a level of income as is consistent with the preservation of
capital);

 

9.             Oppenheimer Capital Appreciation Fund (described as a mutual fund
which seeks capital appreciation by investing in equity securities of
well-established companies); and

 

10.           Oppenheimer Global Securities Fund (described as a mutual fund
which seeks long-term capital appreciation by investing primarily in equity
securities in foreign and U.S. markets).

 

30

--------------------------------------------------------------------------------